Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 1 of 86 PageID #: 17000




                 Exhibit 1
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 2 of 86 PageID #: 17001




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

  UNITED SERVICES AUTOMOBILE
  ASSOCIATION,

       Plaintiff,
                                                Case No. 2:18-cv-366-JRG
       v.

  WELLS FARGO BANK, N.A.,

       Defendant.


       DEFENDANT WELLS FARGO BANK N.A.’S INVALIDITY CONTENTIONS
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 3 of 86 PageID #: 17002




  Contents

  I.      RESERVATIONS............................................................................................................... 1
          A.        General Reservations .............................................................................................. 1
          B.        Ongoing Discovery ................................................................................................. 2
          C.        Claim Construction ................................................................................................. 4
          D.        USAA’s Infringement Contentions......................................................................... 5
          E.        The Intrinsic Record ............................................................................................... 6
          F.        Rebuttal Evidence ................................................................................................... 6
          G.        Contextual Evidence ............................................................................................... 7
          H.        Invalidity Under Section 102(f) Prior Art ............................................................... 7
          I.        Priority and Effective Filing Date ........................................................................... 8
          J.        No Patentable Weight ............................................................................................. 8
  II.     IDENTIFICATION OF PRIOR ART................................................................................. 9
          A.        Prior Art Patents and Published Applications ....................................................... 10
          B.        Prior Art Non-Patent References .......................................................................... 21
          C.        Prior Art Offered For Sale and/or Publicly Used or Known ................................ 28
          D.        Admitted Prior Art ................................................................................................ 33
          E.        The Applicants’ Own Prior Patent and Published Applications ........................... 41
  III.    PRIOR ART CLAIM CHARTS ....................................................................................... 42
  IV.     PRIOR ART UNDER 35 U.S.C. § 102 THAT ANTICIPATES THE ASSERTED
          CLAIMS OF THE ASSERTED PATENTS ..................................................................... 44
  V.      PRIOR ART UNDER 35 U.S.C. § 103 THAT RENDERS OBVIOUS THE ASSERTED
          CLAIMS OF THE ASSERTED PATENTS ..................................................................... 61
  VI.     MOTIVATION FOR COMBINING IDENTIFIED PRIOR ART ................................... 61
  VII.    INVALIDITY UNDER 35 U.S.C. § 112(¶1/a) ................................................................ 70
  VIII.   INVALIDITY UNDER 35 U.S.C. § 112(¶2/b) ................................................................ 78
  IX.     INVALIDITY UNDER 35 U.S.C. § 101.......................................................................... 80
  X.      ACCOMPANYING DOCUMENT PRODUCTION ....................................................... 80




                                                                    i
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 4 of 86 PageID #: 17003




         Pursuant to Rule 3-3 of the Local Patent Rules of the Eastern District of Texas and the

  Court’s Docket Control Order (Dkt. No. 33), Defendant Wells Fargo Bank, N.A. (“Defendant” or

  “Wells Fargo”) provides Plaintiff United Services Automobile Association (“Plaintiff” or

  “USAA”) with notice of its Invalidity Contentions (the “Invalidity Contentions”) with respect to

  those claims asserted against it by USAA in its November 13, 2018 Initial Disclosure of Asserted

  Claims and Infringement Contentions, collectively being claims 1-4, 6-11, 13-18, and 20 of U.S.

  Patent No. 8,392,332 (the “’332 Patent”); claims 1-12 of U.S. Patent No. 8,708,227 (the “’227

  Patent”); claims 1-2, 5-8, 11-15, and 18 of U.S. Patent No. 9,224,136 (the “’136 Patent”); claims

  1-3, 5-7, 9-14, 16-25, and 27-29 of U.S. Patent No. 10,013,605 (the “’605 Patent”); and claims 1-

  3, 5-14, 16-26, and 28-30 of U.S. Patent No. 10,013,681 (the “’681 Patent”) (collectively and

  respectively, the “Asserted Patents” and the “Asserted Claims”).

  I.     RESERVATIONS

         A.      General Reservations

         Wells Fargo relies on and incorporates by reference, as if originally set forth herein, all

  invalidity or unenforceability positions, and all associated prior art and arguments, raised during

  the prosecution of the Asserted Patents. Moreover, Wells Fargo reserves the right, to the extent

  permitted by the Court and the applicable statutes and rules, to supplement these Invalidity

  Contentions based on prior art currently known to USAA, including documents responsive to the

  mandatory disclosures contained in the Court’s Discovery Order (Dkt. No. 30) and prior art

  identified or provided to USAA by any third party.

         Consistent with Patent Rule 3-6, Wells Fargo reserves the right to amend these Invalidity

  Contentions. Wells Fargo reserves the right to amend or supplement these disclosures and the

  corresponding document production should USAA: 1) provide any information that it failed to

  provide in its Patent Rule 3-1 and 3-2 disclosures; 2) amend its Patent Rule 3-1 or 3-2 disclosures


                                                  1
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 5 of 86 PageID #: 17004




  in any way; or 3) attempt to rely on any information at trial, in a hearing or during a deposition

  which it failed to provide in its Patent Rule 3-1 and 3-2 disclosures.

         Wells Fargo provides the information below, as well as the accompanying production of

  documents, for the sole purpose of complying with Patent Rules 3-3 and 3-4. The information

  provided shall not be deemed an admission regarding the scope of any claims or the proper

  construction of those claims or any terms contained therein. Nothing contained in these Invalidity

  Contentions should be understood or deemed to be an express or implied admission or contention

  with respect to the proper construction of any terms in the Asserted Claims, or with respect to the

  alleged infringement of the Asserted Claims.

         B.      Ongoing Discovery

         Furthermore, because only limited discovery has occurred and because Wells Fargo

  continues its search for and analysis of relevant prior art, Wells Fargo reserves the right to revise,

  amend, and/or supplement the information provided herein, including identifying, charting, and

  relying on additional references, should Wells Fargo’s further search and analysis yield additional

  information or references, consistent with the Local Patent Rules and the Federal Rules of Civil

  Procedure.

         Wells Fargo’s Invalidity Contentions are based on information reasonably available to it

  as of the date of these contentions. Because discovery is ongoing Wells Fargo expressly reserves

  the right to clarify, alter, amend, modify, or supplement these Invalidity Contentions, to identify

  additional prior art, and to rely on additional information, documents, tangible things, and

  testimony obtained during discovery, including discovery obtained from third parties.             For

  example, prior art not included in these contentions whether or not known to Wells Fargo at this

  time, may become relevant depending on the positions USAA asserts and the claim constructions

  the Court adopts.


                                                    2
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 6 of 86 PageID #: 17005




         Discovery is in its infancy and is ongoing, and Wells Fargo’s prior art investigation and

  third-party discovery are therefore not yet complete. Wells Fargo reserves the right to present

  additional items of prior art under 35 U.S.C. §§ 102(a), (b), (e), and/or (g), and/or 103 located

  during the course of discovery or further investigation. For example, Wells Fargo has issued and

  may issue additional subpoenas to third parties believed to have knowledge, documentation, and/or

  corroborating evidence concerning some of the prior art listed herein and/or additional prior art.

  These third parties include without limitation the authors, inventors, or assignees of the references

  listed in these disclosures. For example, for any given company’s commercial products, Wells

  Fargo anticipates that additional documentation relating to these products will be discovered, and

  Wells Fargo reserves the right to rely on such documentation to further support these Invalidity

  Contentions. In addition, Wells Fargo reserves the right to assert invalidity under 35 U.S.C. §

  102(c), (d), or (f) to the extent that discovery or further investigation yield information forming

  the basis for such invalidity.

         Similarly, Wells Fargo has not had the opportunity to take any depositions of the inventors

  named on the face of the Asserted Patents or other persons having relevant information. Wells

  Fargo reserves the right to revise, amend or supplement these Invalidity Contentions pursuant to

  Federal Rule of Civil Procedure 26(e) and the Local Rules to the extent appropriate in light of

  further investigation and discovery regarding the defenses, the review and analysis of expert

  witnesses, or supplemental disclosures or contentions by USAA.

         Wells Fargo accordingly reserves the right to modify these Invalidity Contentions by

  adding or withdrawing prior art and/or modifying any of the referenced claim charts in light of the

  Court’s claim construction ruling, any amended or supplemental infringement contentions by

  USAA, any party admissions or admissions by any named inventor concerning the scope of the




                                                   3
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 7 of 86 PageID #: 17006




  claims or teachings of the prior art, or any positions taken by USAA in this or related litigation,

  covered-business method review, reexamination, or other proceeding, or to avoid unfair prejudice

  from USAA’s failure to timely comply with its disclosure obligations. Furthermore, additional

  obviousness combinations of the references identified in these Invalidity Contentions are possible,

  and Wells Fargo reserves the right to use any such combination(s) in this case. In particular, Wells

  Fargo is currently unaware of the extent, if any, to which USAA will contend that limitations of

  the claims at issue are not disclosed in the art identified by Wells Fargo as anticipatory, and the

  extent to which USAA will contend that elements not disclosed in the specifications of the

  Asserted Patents and related applications would have been known to persons of ordinary skill in

  the art at the relevant time. To the extent that an issue arises with any such limitations, Wells

  Fargo reserves the right to identify other references that would have made such limitations obvious

  in view of the relevant disclosures.

         Wells Fargo also reserves the right to revise its ultimate contentions concerning the

  invalidity of the Asserted Claims of the Asserted Patents, which may change depending on any

  findings as to the priority date of those claims and/or positions that USAA or expert witness(es)

  may take concerning infringement and/or invalidity issues.

         C.      Claim Construction

         Wells Fargo does not waive the right to contest any claim constructions or to take positions

  during claim construction proceedings that have yet to occur that may be inconsistent with the

  Invalidity Contentions herein. Consequently, Wells Fargo also reserves the right to amend or

  supplement these Invalidity Contentions in the event that the claims are construed differently at

  some point in the future, in accordance with Patent Rule 3-6.

         Wells Fargo does not necessarily adopt USAA’s positions on the scope or construction of

  the claims. In certain instances, Wells Fargo has applied the claims to the prior art in view of


                                                   4
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 8 of 86 PageID #: 17007




  USAA’s allegations, admissions, or positions for purposes of these contentions only. As such,

  Wells Fargo’s Invalidity Contentions are not adoptions or admissions by Wells Fargo as to the

  accuracy of USAA’s allegations, admissions, or positions. Accordingly, these contentions are

  made in the alternative, are not necessarily intended to be consistent with each other or other

  contentions, and should not be otherwise construed.

            Wells Fargo expressly reserves the right to take positions with respect to future claim

  construction or infringement issues that are inconsistent with, or even contradictory to, the claim

  construction or infringement positions expressed or implied in the Invalidity Contentions set forth

  herein.

            D.     USAA’s Infringement Contentions

            USAA’s disclosures under Patent Rules 3-1 and 3-2 are incomplete or deficient in

  numerous respects. For example, USAA has not yet specifically identified where each software

  element of each claim is found within each Accused Instrumentality as required by Patent Rule 3-

  1 and paragraph 3(a)(i) of this Court’s Discovery Order (Dkt. No. 30). The lack of detail in

  USAA’s Infringement Contentions has impaired Wells Fargo’s ability to prepare these Invalidity

  Contentions by forcing it to speculate as to USAA’s actual position on Wells Fargo’s alleged

  infringement. Therefore, these Invalidity Contentions are based in whole or in part on the present

  understanding of the Asserted Claims and USAA’s apparent positions as to the scope of the

  Asserted Claims as applied in its P.R. 3-1 disclosures. Wells Fargo further reserves the right to

  modify or add additional contentions in light of any amendment made by USAA under Local

  Patent Rule 3-6 or paragraph 3(a)(i) of this Court’s Discovery Order. Furthermore, any such

  amendment may lead to further grounds for invalidity, Wells Fargo specifically reserves the right

  to modify, amend, or supplement its Invalidity Contentions as USAA modifies, amends, or




                                                   5
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 9 of 86 PageID #: 17008




  supplements its disclosures under Patent Rules 3-1, 3-2, and/or 3-6, produces documents in

  discovery, or amend its contentions under paragraph 3(a)(i) of this Court’s Discovery Order.

         Additionally, USAA has presented insufficient contentions for indirect infringement, i.e.,

  active inducement or contributory infringement. USAA has not, for example, provided detailed

  contentions that identify how Wells Fargo allegedly induces direct infringement of the Asserted

  Patents by a third party, or how Wells Fargo allegedly contributes to the infringement of the

  Asserted Patents by a third party. Nor has USAA provided detailed contentions regarding any

  alleged infringement by multiple parties pursuant to 35 U.S.C. § 271(a) (i.e., joint infringement).

  Nor has USAA provided detailed contentions of any alleged infringement under the doctrine of

  equivalents. If USAA is permitted to provide this and other information relating to alleged indirect

  or joint infringement or infringement pursuant to the doctrine of equivalents, Wells Fargo will

  amend and supplement these Invalidity Contentions as appropriate.

         E.      The Intrinsic Record

         Wells Fargo further reserves the right to rely on applicable industry standards and prior art

  cited in the specifications and file histories of the Asserted Patents, and any related U.S. and

  foreign patent applications as invalidating references or to show the state of the art. Wells Fargo

  further reserves the right to rely on the patent applicants’ admissions concerning the scope of the

  prior art relevant to the Asserted Patents found in, inter alia: the specifications; the patent

  prosecution history for the Asserted Patents and any related patents and/or patent applications or

  reexaminations; any deposition testimony of the named patent applicants on the Asserted Patents;

  and the papers filed and any evidence submitted by USAA in connection with this litigation.

         F.      Rebuttal Evidence

         Prior art not included in these Invalidity Contentions, whether known or not known to

  Wells Fargo, may become relevant. In particular, Wells Fargo is currently unaware of the extent,


                                                   6
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 10 of 86 PageID #: 17009




  if any, to which USAA will contend that limitations of the Asserted Claims of the Asserted Patents

  are not disclosed in the prior art identified herein. To the extent that such an issue arises, Wells

  Fargo reserves the right to identify other references that would render obvious the allegedly

  missing limitation(s) or the disclosed device or method.

         G.      Contextual Evidence

         Wells Fargo’s claim charts cite particular teachings and disclosures of the prior art as

  applied to the limitation of each of the Asserted Claims. Persons having ordinary skill in the art,

  however, may generally view an item of prior art in the context of his or her experience and

  training, other publications, literature, products, and understanding. As such, the cited portions are

  only examples, and Wells Fargo reserves the right to rely on uncited portions of the prior art

  references and on other publications and expert testimony as aids in understanding and interpreting

  the cited portions, as providing context thereto, and as additional evidence that the prior art

  discloses a claim limitation or the claimed subject matter as a whole. Wells Fargo further reserves

  the right to rely on uncited portions of the prior art references, other publications, and testimony,

  including expert testimony, to establish bases for combinations of certain cited references that

  render the Asserted Claims obvious. The references discussed in the claim charts may disclose the

  elements of the Asserted Claims explicitly and/or inherently, and/or they may be relied on to show

  the state of the art in the relevant time frame. The suggested obviousness combinations are

  provided in the alternative to anticipation contentions and are not to be construed to suggest that

  any reference included in the combinations is not by itself anticipatory.

         H.      Invalidity Under Section 102(f) Prior Art

         Wells Fargo reserves the right to assert that the Asserted Claims of the Asserted Patents

  are invalid under 35 U.S.C. § 102(f) in the event Wells Fargo obtains evidence that (i) Charles

  Oakes, Randy Morlen, Bharat Prasad, and Troy Huth, and/or (ii) Charles Oakes, Randy Morlen,


                                                    7
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 11 of 86 PageID #: 17010




  Michael Morris, Reynaldo Medina, Greg Harpel, Gabriel Gavia, Bharat Prasad, Frank Major, and

  Jeffrey Pollack, the inventors named on the Asserted Patents or related patents, did not themselves

  “invent” the subject matter claimed. Should Wells Fargo obtain such evidence, it will provide the

  name of the person(s) from whom and the circumstances under which the claimed subject matter

  or any part of it was derived.

          I.      Priority and Effective Filing Date

          With respect to the ’136 Patent, the ’332 Patent, the ’681 Patent, and the ’605 Patent, Wells

  Fargo contends that USAA will be unable to demonstrate that the Asserted Claims are entitled to

  claim a priority date or effective filing date earlier than the actual filing date of the application that

  issued as that patent. No ancestor application provides a disclosure sufficient under 35 U.S.C. §

  112(¶1/a) to support such claim as required by section 119(e) or 120. See Section VIII below. If

  USAA cannot backdate all of the claims of the ’136 Patent, the ’681 Patent, and the ’605 Patent

  before those patents’ actual filing date, then the Asserted Claims of the ’136 Patent, the ’681

  Patent, and the ’605 Patent are governed by the first-to-file provisions of the AIA. With respect

  to the ’136 Patent, the ’681 Patent, and the ’605 Patent, all references herein to the Patent Act or

  requirements of the Patent Act refer to both the first-to-file and first-to-invent versions of the Patent

  Act. Wells Fargo reserves the right to amend these contentions on the Court’s determination of

  the priority date(s) of the Asserted Claims. Wells Fargo further reserves the right to use related

  patents in the alleged chain of priority of the Asserted Patents, its own Accused Products, and

  additional references identified in co-pending Case No. 2:18-cv-245, as prior art following the

  Court’s determination of the priority date(s) of the Asserted Claims.

          J.      No Patentable Weight

          Wells Fargo reserves the right to argue that various portions of the Asserted Claims, such

  as an intended use or result, non-functional descriptive material, and certain preamble language,


                                                      8
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 12 of 86 PageID #: 17011




  are entitled to no patentable weight. Mapping of a portion of an Asserted Claim to a prior art

  reference does not represent that such portion of the claim is entitled to patentable weight when

  comparing the claimed subject matter to the prior art.

          K.      Inequitable Conduct

          Wells Fargo reserves the right to contend that the Asserted Patents are unenforceable due

  to inequitable conduct by USAA or the applicant, including but not limited to inequitable conduct

  by failure to disclose any of the references identified below to the extent that USAA or the

  applicant was aware of the reference during prosecution of an Asserted Patent but did not disclose

  it to the reviewing agency.

  II.     IDENTIFICATION OF PRIOR ART

          At least the prior art listed below, individually or in combination, invalidates the Asserted

  Claims. See Patent Rule 3-3(a). Exhibits A1-E79 provide detailed claim charts showing where

  each claim element may be found in the particular reference being charted.

          Wells Fargo identifies the following items of prior art that anticipate or render obvious the

  Asserted Claims. The identification of prior art below is not exclusive, and Wells Fargo’s

  production pursuant to Patent Rule 3-3 contains additional references that render the Asserted

  Claims invalid. Wells Fargo reserves the right to rely on both the listed and unlisted references

  produced pursuant to Patent Rule 3-3, as well as other art that may become known and/or relevant

  during the course of this or related litigation.

          For those references for which detailed claim charts are not provided in Exhibits A1-E79,

  those additional prior art references are otherwise pertinent to the invalidity of the Asserted

  Patents, either alone or in combination with other references. At this time, Wells Fargo is not

  providing claim charts for each of these additional references, either because they are cited in

  conjunction with primary references for which charts have already been provided and are cited


                                                     9
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 13 of 86 PageID #: 17012




  therein, and/or because these references have similar disclosure to the prior art references for which

  invalidity charts have been provided and/or may be used to show the state of the art.

         Wells Fargo also incorporates as if fully set forth herein the complete file histories for the

  Asserted Patents, including any prior art or supporting documents cited therein.

         Wells Fargo not only relies on the prior art disclosed herein, but also relies on any

  commercial embodiments and accompanying literature of the various assignees that correspond to

  the respective disclosures found within the prior art disclosed herein. The assignees’ various and

  respective commercial embodiments and/or corresponding literature anticipate and/or render

  obvious the claims of the Asserted Patents for at least the reasons disclosed in these Invalidity

  Contentions and claim charts, as well as for other independent reasons found within the

  commercial embodiments and corresponding literature. Wells Fargo also reserves the right to rely

  on related patents, published applications, foreign patents or publications, and other patent

  documents as necessary to establish prior art status or clarify the disclosures cited.

         Wells Fargo reserves the right to revise its claim charts to rely on any of these references

  to prove the invalidity of the claims of the Asserted Patents in a manner consistent with the Federal

  Rules of Civil Procedure, the Court’s Local Rules, and this Court’s Orders.

         A.      Prior Art Patents and Published Applications

                U.S. Patent No. 3,039,582 to Simjian, issued June 19, 1962

                U.S. Patent No. 4,205,780 to Burns, issued Jun. 3, 1980

                U.S. Patent No. 4,315,426 to Milford, issued Feb. 9, 1982

                U.S. Patent No. 4,888,812 to Dinan, issued Dec. 19, 1989

                U.S. Patent No. 4,933,536 to Lindemann, issued Jun. 12, 1990

                U.S. Patent No. 4,948,174 to Thomson, issued Aug. 14, 1990

                U.S. Patent No. 4,974,878 to Josephson, issued Dec. 4, 1990


                                                   10
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 14 of 86 PageID #: 17013




             U.S. Patent No. 5,023,782 to Lutz, issued Jun. 11, 1991

             U.S. Patent No. 5,054,092 to LaCaze, issued Oct. 1, 1991

             U.S. Patent No. 5,077,805 to Tan, issued Dec. 31, 1991

             U.S. Patent No. 5,091,968 to Higgins, issued Feb. 25, 1992

             U.S. Patent No. 5,120,944 to Kern, issued Jun. 9, 1992

             U.S. Patent No. 5,175,682 to Higashiyama, issued Dec. 29, 1992

             U.S. Patent No. 5,187,750 to Behera, issued Feb. 16, 1993

             U.S. Patent No. 5,237,158 to Kern, issued Aug. 17, 1993

             U.S. Patent No. 5,237,620 to Deaton, issued Aug. 17, 1993

             U.S. Patent No. 5,335,292 to Lovelady, issued Aug. 2, 1994

             U.S. Patent No. 5,345,090 to Hludzinski, issued Sep. 6, 1994

             U.S. Patent No. 5,349,170 to Kern, issued Sep. 20, 1994

             U.S. Patent No. 5,444,616 to Nair, issued Aug. 22, 1995

             U.S. Patent No. 5,455,875 to Chevion, issued Oct. 3, 1995

             U.S. Patent No. 5,484,988 to Hills, issued Jan. 19, 1996

             U.S. Patent No. 5,502,576 to Ramsay, issued Mar. 26, 1996

             U.S. Patent No. 5,506,691 to Bednar, issued Apr. 9, 1996

             U.S. Patent No. 5,687,963 to Mennie, issued Nov. 18, 1997

             U.S. Patent No. 5,708,810 to Kern, issued Jan. 13, 1998

             U.S. Patent No. 5,754,673 to Brooks, issued May 19, 1998

             U.S. Patent No. 5,801,366 to Funk, issued Sep. 1, 1998

             U.S. Patent No. 5,819,236 to Josephson, issued Oct. 6, 1998

             U.S. Patent No. 5,870,725 to Bellinger, issued Feb. 9, 1999

             U.S. Patent No. 5,890,141 to Carney, issued Mar. 30, 1999



                                              11
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 15 of 86 PageID #: 17014




             U.S. Patent No. 5,895,455 to Bellinger, issued Apr. 20, 1999

             U.S. Patent No. 5,903,878 to Talati, issued May 11, 1999

             U.S. Patent No. 5,930,778 to Geer, issued Jul. 27, 1999

             U.S. Patent No. 5,966,698 to Pollin, issued Oct. 12, 1999

             U.S. Patent No. 6,038,553 to Hyde, issued Mar. 14, 2000

             U.S. Patent No. 6,059,185 to Funk, issued May 9, 2000

             U.S. Patent No. 6,129,273 to Shah, issued Oct. 10, 2000

             U.S. Patent No. 6,148,102 to Stolin, issued Nov. 14, 2000

             U.S. Patent No. 6,149,056 to Stinson, issued Nov. 21, 2000

             U.S. Patent No. 6,032,137 to Ballard, issued Feb. 29, 2000

             U.S. Patent No. 6,181,837 to Cahill, issued Jan. 30, 2001

             U.S. Patent No. 6,351,553 to Hayosh, issued Feb. 26, 2002

             U.S. Patent No. 6,351,735 to Deaton, issued Feb. 26, 2002

             U.S. Patent No. 6,394,358 to Thaxton, issued May 28, 2002

             U.S. Patent No. 6,464,134 to Page, issued Oct. 15, 2002

             U.S. Patent No. 6,473,519 to Pidhirny, issued Oct. 29, 2002

             U.S. Patent No. 6,474,548 to Montross, issued Nov. 5, 2002

             U.S. Patent No. 6,504,946 to Rossignoli, issued Jan. 7, 2003

             U.S. Patent No. 6,554,185 to Montross, issued Apr. 29, 2003

             U.S. Patent No. 6,574,377 to Cahill, issued Jun. 3, 2003

             U.S. Patent No. 6,567,530 to Keronen, issued May 20, 2003

             U.S. Patent No. 6,578,760 to Otto, issued Jun. 17, 2003

             U.S. Patent No. 6,600,823 to Hayosh, issued Jul. 29, 2003

             U.S. Patent No. 6,647,376 to Farrar, issued Nov. 11, 2003



                                              12
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 16 of 86 PageID #: 17015




             U.S. Patent No. 6,663,001 to Suttie, issued Dec. 16, 2003

             U.S. Patent No. 6,739,503 to Murison, issued May 25, 2004

             U.S. Patent No. 6,741,279 to Allen, issued May 25, 2004

             U.S. Patent No. 6,758,395 to Elwin, issued Jul. 6, 2004

             U.S. Patent No. 6,845366 to Hassanein, issued Jan. 18, 2005

             U.S. Patent No. 6,930,709 to Creamer, issued Aug. 16, 2005

             U.S. Patent No. 6,978,927 to Latimer, issued Dec. 27, 2005

             U.S. Patent No. 7,000,828 to Jones, issued Feb. 21, 2006

             U.S. Patent No. 7,020,320 to Filatov, issued Mar. 28, 2006

             U.S. Patent No. 7,027,171 to Watanabe, issued Apr. 11, 2006

             U.S. Patent No. 7,118,032 to Elliot, issued Oct. 10, 2006

             U.S. Patent No. 7,175,077 to VanKirk, published Sep. 14, 2006

             U.S. Patent No. 7,191,936 to Smith, published Jun. 16, 2005

             U.S. Patent No. 7,147,147 to Enright, issued Dec. 12, 2006 (priority Jul. 18, 2005)

             U.S. Patent No. 7,195,152 to VanKirk, published Sep. 14, 2006

             U.S. Patent No. 7,201,313 to Ramachandran, issued Apr. 10, 2007 (priority May
              2, 2006)

             U.S. Patent No. 7,207,477 to Ramachandran, issued Apr. 24, 2007 (priority Mar.
              8, 2004)

             U.S. Patent No. 7,213,746 to VanKirk, published Sep. 14, 2006 (priority Mar. 8,
              2006)

             U.S. Patent No. 7,216,106 to Buchanan, issued May 8, 2007 (priority Oct. 2,
              2000)

             U.S. Patent No. 7,229,010 to VanKirk, published Sep. 14, 2006

             U.S. Patent No. 7,239,346 to Priddy, issued Jul. 3, 2007 (priority Oct. 18, 1999)

             U.S. Patent No. 7,245,765 to Myers, published May 12, 2005



                                              13
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 17 of 86 PageID #: 17016




             U.S. Patent No. 7,255,265 to VanKirk, published Sep. 14, 2006

             U.S. Patent No. 7,272,788 to Anderson, published Jul. 4, 2002

             U.S. Patent No. 7,296,747 to Rohs, published Nov. 3, 2005

             U.S. Patent No. 7,349,884 to Odom, issued Mar. 25, 2008 (priority Mar. 29,
              2001)

             U.S. Patent No. 7,377,425 to Ma, issued May 27, 2008 (priority Mar. 8, 2006)

             U.S. Patent No. 7,391,934 to Goodall issued Jul. 24, 2008 (priority Oct. 5, 2005)

             U.S. Patent No. 7,392,935 to Byrne, issued Jul. 1, 2008 (priority Feb. 10, 2005)

             U.S. Patent No. 7,419,093 to Blackson, issued Sep. 2, 2008 (priority Sep. 16,
              2004)

             U.S. Patent No. 7,424,969 to Taylor, published Sep. 22, 2005

             U.S. Patent No. 7,428,984 to Crews, issued Sep. 30, 2008 (priority Mar. 8, 2006)

             U.S. Patent No. 7,447,347 to Weber, published Aug. 17, 2006 (priority Feb. 17,
              2005)

             U.S. Patent No. 7,494,052 to Carpenter, issued Feb. 24, 2009 (priority Mar. 8,
              2006)

             U.S. Patent No. 7,539,646 to Gilder, issued May 26, 2009 (priority Oct. 10, 2006)

             U.S. Patent No. 7,548,641 to Gilson, published Aug. 17, 2006 (priority Aug. 25,
              2005)

             U.S. Patent No. 7,577,614 to Warren, issued Aug. 18, 2009 (priority Jan. 19,
              2005)

             U.S. Patent No. 7,593,605 to King, published Feb. 9, 2006

             U.S. Patent No. 7,600,673 to Stoutenburg, published Oct. 24, 2002

             U.S. Patent No. 7,606,762 to Heit, issued Oct. 20, 2009 (priority Nov. 5, 2004)

             U.S. Patent No. 7,637,422 to Kwak, issued Dec. 29, 2009 (priority Jun. 27, 2006)

             U.S. Patent No. 7,677,442 to VanKirk, published Jul. 6, 2006

             U.S. Patent No. 7,702,588 to Gilder, published Apr. 10, 2008 (priority Oct. 10,
              2006)


                                              14
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 18 of 86 PageID #: 17017




             U.S. Patent No. 7,735,721 to Ma, issued Jun. 15, 2010 (priority Mar. 8, 2006)

             U.S. Patent No. 7,748,611 to Carpenter, issued Jul. 6, 2010 (priority Nov. 2.
              2005)

             U.S. Patent No. 7,797,250 to Pintsov, issued Sep. 14, 2010 (priority Nov. 18,
              2005)

             U.S. Patent No. 7,798,398 to Meek, issued Sep. 21, 2010 (priority May 6, 2005)

             U.S. Patent No. 7,812,860 to King, published May 11, 2006

             U.S. Patent No. 7,840,485 to Warren, issued Nov. 23, 2010 (priority Jan. 19,
              2005)

             U.S. Patent No. 7,856,401 to Ross, published Jan. 13, 2005

             U.S. Patent No. 8,126,808 to Reid, issued Feb. 28, 2012 (priority Jan. 30, 2006)

             U.S. Patent No. 8,162,125 to Csulits, issued Apr. 24, 2012 (priority Nov. 2, 2004)

             U.S. Patent No. 8,302,855 to Ma, issued Nov. 6, 2012 (priority Mar. 9, 2005)

             U.S. Patent No. 8,387,862 to Mueller, issued Mar. 5, 2013 (priority May 17,
              2006)

             U.S. Patent No. 8,430,309 to Ma, issued Apr. 30, 2013 (priority Mar. 9, 2005)

             U.S. Patent No. 8,523,235 to Kwak, issued Sep. 3, 2013 (priority Feb. 3, 2006)

             U.S. Patent No, 7,996,312 to Beck, issued Aug. 9, 2011 (priority Mar. 1, 2002)

             U.S. Patent No. 8,155,975 to Heit, issued Apr. 10, 2012 (priority Nov. 5, 2004)

             U.S. Patent No. 8,179,563 to King, issued May 15, 2012 (priority Aug. 23, 2005)

             U.S. Patent No. 8,497,983 to Cowburn, issued July 30, 2013 (priority Apr. 20,
              2006)

             U.S. Patent No. 9,208,480 to Heit, issued Dec. 8, 2015 (priority Nov. 5, 2004)

             U.S. Reissue Patent RE41,418, reissued Jul. 6, 2010 (priority Jan. 4, 2005)

             U.S. Patent Application No. 2001/0051921 to Garner, published Dec. 13, 2001

             U.S. Patent Application No. 2002/0001393 to Jones, published Jan. 3, 2002

             U.S. Patent Application No. 2002/003896 to Yamazaki, published Jan. 10, 2002


                                              15
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 19 of 86 PageID #: 17018




             U.S. Patent Application No. 2002/0145035 to Jones, published Oct. 10, 2002

             U.S. Patent Application No. 2002/0152164 to Dutta, published Oct. 17, 2002

             U.S. Patent Application No. 2002/0152166 to Dutta, published Oct. 17, 2002

             U.S. Patent Application No. 2002/0152169 to Dutta, published Oct. 17, 2002

             U.S. Patent Application No. 2002/0152170 to Dutta, published Oct. 17, 2002

             U.S. Patent Application No. 2003/0058343 to Katayama, published Mar. 27, 2003

             U.S. Patent Application No. 2003/0121966 to George, published Jul. 3, 2003

             U.S. Patent Application No. 2003/0139994 to Jones, published Jul. 24, 2003

             U.S. Patent Application No. 2003/0172030 to Volgunin, published Sep. 11, 2003

             U.S. Patent Application No. 2004/0010466 to Anderson, published Jan. 15, 2004

             U.S. Patent Application No. 2004/0101196 to Weitman, published May 27, 2004

             U.S. Patent Application No. 2004/0109597 to Lugg, published Jun. 10, 2004

             U.S. Patent Application No. 2004/0133516 to Buchanan, published Jul. 8, 2004

             U.S. Patent Application No. 2004/0153408 to Jones, published Aug. 5, 2004

             U.S. Patent Application No. 2004/0232218 to Graham, published Nov. 25, 2004

             U.S. Patent Application No. 2004/0260636 to Marceau, published Dec. 23, 2004

             U.S. Patent Application No. 2005/0018896 to Heit, published Jan. 27, 2005

             U.S. Patent Application No. 2005/0021466 to Buchanan, published Jan. 27, 2005

             U.S. Patent Application No. 2005/0035191 to Latimer, published Feb. 17, 2005

             U.S. Patent Application No. 2005/0035193 to Gustin, published Feb. 17, 2005

             U.S. Patent Application No. 2005/0038748 to Latimer, published Feb. 17, 2005

             U.S. Patent Application No. 2005/0097046 to Singfiled, published May 5, 2005

             U.S. Patent Application No. 2005/0108168 to Halpin, published May 19, 2005

             U.S. Patent Application No. 2005/0129300 to Sandison, published Jun. 16, 2005



                                             16
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 20 of 86 PageID #: 17019




             U.S. Patent Application No. 2005/0163362 to Jones, published Mar. 16, 2005

             U.S. Patent Application No. 2005/0266839 to Paul, published Dec. 1, 2005

             U.S. Patent Application No. 2006/0054454 to Oh, published Mar. 16, 2006

             U.S. Patent Application No. 2006/0080252 to Doran, published Apr. 13, 2006

             U.S. Patent Application No. 2006/0088199 to Shizuka, published Apr. 27, 2006

             U.S. Patent Application No. 2006/0103893 to Azimi, published May 18, 2006

             U.S. Patent Application No. 2006/0112013 to Maloney, published May 25, 2006

             U.S. Patent Application No. 2006/0182331 to Gilson, published Aug. 17, 2006

             U.S. Patent Application No. 2006/0182332 to Weber, published Aug. 17, 2006

             U.S. Patent Application No. 2006/0184441 to Haschka, published Aug. 17, 2006

             U.S. Patent Application No. 2006/0202013 to VanKirk, published Sep. 14, 2006

             U.S. Patent Application No. 2006/0202014 to VanKirk, published Sep. 14, 2006

             U.S. Patent Application No. 2006/0202017 to VanKirk, published Sep. 14, 2006

             U.S. Patent Application No. 2006/0210192 to Orhun, published Sep. 21, 2006

             U.S. Patent Application No. 2006/0242062 to Peterson, published Oct. 26, 2006

             U.S. Patent Application No. 2006/0242063 to Peterson, published Oct. 26, 2006

             U.S. Patent Application No. 2006/0249567 to Byrne, published Nov. 9, 2006
              (priority Feb. 10, 2005)

             U.S. Patent Application No. 2006/0261155 to Templeton, published Nov. 23,
              2006 (priority Jul. 28, 2006)

             U.S. Patent Application No. 2006/0289630 to Updike, published Dec. 28, 2006
              (priority Jun. 22, 2005)

             U.S. Patent Application No. 2007/0057035 to Jackman, published Mar. 15, 2007
              (priority Sep. 9, 2005)

             U.S. Patent Application No. 2007/0063028 to Byerley, published Mar. 22, 2007
              (priority Sep. 19, 2005)




                                             17
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 21 of 86 PageID #: 17020




             U.S. Patent Application No. 2007/0076941 to Carreon, published Apr. 5, 2007
              (priority Oct. 5, 2005)

             U.S. Patent Application No. 2007/0084911 to Crowell, published Apr. 19, 2007
              (priority Oct. 18, 2005)

             U.S. Patent Application No. 2007/0086642 to Foth, published Apr. 19, 2007
              (priority Oct. 17, 2005)

             U.S. Patent Application No. 2007/0088953 to Hilton, published Apr. 19, 2007
              (priority Sep. 13, 2004)

             U.S. Patent Application No. 2007/0095896 to Carpenter, published May 3, 2007
              (priority Nov. 2, 2005)

             U.S. Patent Application No. 2007/0098244 to Franklin, published May 3, 2007
              (priority Nov. 3, 2005)

             U.S. Patent Application No. 2007/0122024 to Haas, published May 31, 2007
              (priority Nov. 29, 2005)

             U.S. Patent Application No. 2007/0130063 to Jindia, published Jun. 7, 2007
              (priority Dec. 1, 2005)

             U.S. Patent Application No. 2007/0138255 to Carreon, published Jun. 21, 2007
              (priority Dec. 16, 2005)

             U.S. Patent Application No. 2007/0164097 to Kwak, published Jul. 19, 2007
              (priority Jun. 27, 2006)

             U.S. Patent Application No. 2007/0172107 to Jones, published Jul. 26, 2007
              (priority Mar. 16, 2005)

             U.S. Patent Application No. 2007/0194102 to Cohen, published Aug. 23, 2007
              (priority Feb. 18, 2006)

             U.S. Patent Application No. 2007/0244815 to Hawkins, published Oct. 18, 2007
              (priority Jan. 30, 2006)

             U.S. Patent Application No. 2007/0251991 to Wilk, published Nov. 1, 2007
              (priority Apr. 28, 2006)

             U.S. Patent Application No. 2007/0251992 to Sharma, published Nov. 1, 2007
              (priority Apr. 28, 2006)

             U.S. Patent Application No. 2007/0267496 to Franklin, published Nov. 22, 2007
              (priority May 16, 2006)



                                             18
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 22 of 86 PageID #: 17021




             U.S. Patent Application No. 2008/0040249 to Re, published Feb. 14, 2008
              (priority Jan. 20, 2006)

             U.S. Patent Application No. 2008/0123932 to Jones, published May 29, 2008
              (priority Mar. 16, 2005)

             U.S. Patent Application No. 2008/0197972 to Lawson, published Aug. 21, 2008
              (priority Mar. 6, 2006)

             U.S. Patent Application No. 2008/034972 to Crews, published Dec. 25, 2008
              (priority Jun. 29, 2004)

             U.S. Patent Application No. 2009/0114716 to Ramachandran, published May 7,
              2009 (priority Mar. 8, 2004)

             U.S. Patent Application No. 2009/0173781 to Ramachandran, published Jul. 9,
              2009

             U.S. Patent Application No. 2009/0182665 to Reid, published Jul. 16, 2009
              (priority Jan. 30, 2006)

             U.S. Patent Application No. 2009/0261158 to Lawson, published Oct. 22, 2009
              (priority Feb. 6, 2006)

             U.S. Patent Application No. 2009/0263004 to Hawkins, published Oct. 22, 2009
              (priority Jan. 30, 2006)

             U.S. Patent Application No. 2009/0276358 to Dutta, published Nov. 5, 2009
              (prioirity Apr. 12, 2001)

             U.S. Patent Application No. 2009/0307136 to Hawkins, published Dec. 10, 2009
              (priority Jan. 30, 2006)

             U.S. Patent Application No. 2010/0092065 to Jones, published Apr. 15, 2010
              (priority Jan. 9, 2004)

             U.S. Patent Application 2012/0166342 to Reid, published Jun. 28, 2012 (prioirity
              Jan. 30, 2006)

             U.S. Patent Application 2012/0292389 to Ramachandran, published Nov. 22,
              2012 (priority Apr. 17, 1998)

             U.S. Patent Application No. 2013/0034292 to Hawkins, published Feb. 7, 2013
              (priority Jan. 30, 2006)

             European Patent 0020507 to Owens, issued Aug. 1, 1986




                                             19
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 23 of 86 PageID #: 17022




             European Patent 1008096 to Jones, published Jun. 14, 2000

             European Patent Application 0482116 to Benkarski, published Feb. 12, 1993

             European Patent Application 0616296 to Sharman, published Sep. 21, 1994

             European Patent Application 0651345 to Ho, published Mar. 5, 1995

             European Patent Application 0984410 to Slater, published Aug. 3, 2000

             European Patent Application 0997838 to Rossignoli, published Mar. 5, 2000

             UK Patent Application GB2238415 to Debleu, published May 29, 1991

             UK Patent Application GB273375 to Lu, published Jun. 15, 1994

             French Patent FR2863753A1/B1 to Potinteau, published Jun. 17, 2005

             Canadian Patent Application CA2165246A1 to Messenger, published Nov. 9,
              1996

             Canadian Patent Application CA2316090A1 to Akister, published Feb. 6, 2001

             PCT Application WO 1991/06052 to Benkarski, published May 2, 1991

             PCT Application WO 1999/66450 to Busby, published Dec. 23, 1999

             PCT Application WO 2001/61436 to Acharya, published Aug. 23, 2001

             PCT Application WO 2004/008350 to Ashley, published Jan. 22, 2004

             PCT Application WO 2005/059852 to Cazalbou, published Jun. 30, 2005

             PCT Application WO 2005/111907 to Lim, published Nov. 24, 2005

             PCT Application WO 2006/036853 to King, published Apr. 6, 2006

             PCT Application WO 2006/042913 to Bourrieres, published Apr. 27, 2006

             PCT Application WO 2006/099004 to VanKirk, published Sep. 21, 2006

             Korean Patent Application KR 2000/0054621 to Kang, published Sep. 5, 2000

             Korean Patent Application KR 2000/0058789 to Cho, published Oct. 5, 2000

             Korean Patent Application KR 2002/0051640 to Kim, published Jun. 29, 2002

             Korean Patent Application KR 2003/0033865 to Lee, published May, 1 2003


                                             20
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 24 of 86 PageID #: 17023




             Korean Patent Application KR 20030093160 to Han, published Dec. 6, 2003

             Korean Patent Application KR 2004/0074358 to Yeom, published Aug. 25, 2003

             Korean Patent Application KR 2004/0076131 to Chon, published Aug. 31, 2004

             Korean Patent Application KR 2004/0082895 to Moon, published Sep. 30, 2004

             Korean Patent Application KR 2004/0101980 to Choi, published Dec. 3, 2004

             Korean Patent Application KR 2005/0114916 to Park, published Dec. 7, 2005

             Japanese Patent Application JP 2001/134702A to Ono, published May 18, 2001

             Japanese Patent Application JP 2003/001911A to Koakutsu, published Jan. 8,
              2003

             Japanese Patent Application JP 2003/223602A to Ono, published Aug. 8, 2003

             Japanese Patent Application JP 2004/030174A to Fujita, published Jan. 29, 2004

             Japanese Patent Application JP 2006/268446 to Masaji, published Oct. 5, 2006

             Japanese Patent Application JPH04243497A to Nakamura, published Aug. 31,
              1992

             Chinese Patent Application CN1760921A to Jin, published Apr. 19, 2006

             Taiwanese Patent TW200604961 to Hsu, issued Feb. 1, 2006

             Indian Patent Application IN1672005 to Anil, published Feb. 16, 2005

             Indian Patent ApplicationIN7292004 to Nirmal, published Jul. 7, 2005

        B.    Prior Art Non-Patent References

             Advanced Financial Solutions, “AFS and NCR team to deliver cheque-image
              deposit at ATMs” (Dec. 2005)

             Agarwal, Arun, “Detection of Courtesy Amount Block on Bank Checks,” IEEE
              (1995)

             America National Standard for Financial Services, “X9.100-140-2004 –
              Specifications for an Image Replacement Document IRD” (2004)

             America National Standard for Financial Services, “DSTU X9.37-2003 –
              Specifications for Electronic Exchange of Check and Image Data” (2003)



                                             21
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 25 of 86 PageID #: 17024




             America National Standard for Financial Services, “X9.90 (DSTU 2003) –
              Specifications for an Image Replacement Document – IRD” (2003)

             America National Standard for Financial Services, “X9.7 - Specifications for Check
              Background and Convenience Amount Field” (1999)

             America National Standard for Financial Services, “X9.13 - Specifications for
              Placement and Location of MICR Printing” (1999)

             America National Standard for Financial Services, “ANS X9.27 – Print and Testing
              Specification for Magnetic Ink Printing” (2000)

             America National Standard for Financial Services, “X9.83 - Specifications for
              Electronic Check Adjustments” (2002)

             America National Standard for Financial Services, “X9.7-1999 - Bank Check
              Background and Convenience Amount Field” (1999)

             America National Standard for Financial Services, “X9.18-1998 -            Paper
              Specifications for Checks” (1998)

             Appiani, Enrico, “Automatic Analysis and Indexing of Variable-Layout
              Documents,” Content-Based Multimedia Information Access (2000)

             Appiani, Enrico, “Automatic document classification and indexing in high-volume
              applications,” Int’l Journal on Document Analysis and Recognition (2001)

             ATM Marketplace, “Diebold introduces next-generation IDM” (2005)

             Automated Clearing Houses (ACHs), Federal Reserve Bank of New York (May
              2000), available at https://www.newyorkfed.org/aboutthefed/fedpoint/fed31.html

             Aqel, Musbah, “Functions, Structure and Operation of a Modern System for
              Authentication of Signatures of Bank Checks,” Information Technology Journal
              (2005)

             Big Red Book, Adobe Systems Incorporated (2000)

             Broggi, A., “A Dedicated Image Processor Exploiting Both Spatial and Instruction-
              Level Parallelism,” IEEE (1997)

             Budnitz, Mark, “Consumer Payment Products and Systems: The Need for
              Uniformity and the Risk of Political Defeat,” Annual Review of Banking and
              Finance Law (Jan. 2005)

             Business Wire, “Top Five Financial Institution Selects VECTROsgi Image
              Exchange and VECTOR Exceptions Solutions” (May 2005)



                                              22
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 26 of 86 PageID #: 17025




             Canadian Payments Assn, “Cheque Imaging in Canada” (Jan. 2004)

             Canon, Check Reader CR-55 Startup Manual (2005)

             Canon, Capture Perfect 3.0 Operation Guide (2005)

             Celent, “Virtual Vaults: They’re not just for cash anymore” (May 2006)

             Check Clearing for the 21st Century Act Foundation for Check 21 Compliance
              Training, Federal Financial Institutions Examination Council, (Oct. 16, 2004),
              available at https://web.archive.org/web/20041016100648/https://www.ffiec.gov/
              exam/check21/check21foundationdoc.htm

             Cheriet, M., “A Recursive Thresholding Technique for Image Segmentation,”
              IEEE (1998)

             Cheq-IT Inc., “A Practical Guide to Distributed Systems Design for Check 21
              Enabled – Check Image Capture” (Sep. 2005)

             Chin, Francis, “A Microprocessor-Based Optical Character Recognition Check
              Reader,” IEEE (1995)

             Claycomb, William, “Secure Real World Interaction Using Mobile Devices,” New
              Mexico Institute of Mining and Technology (May 2006)

             DeJesus, Angie, “Distributed Check Processing in a Check 21 Environment,”
              Panini (Nov. 2004).

             DeJesus, Angie, “Remote Deposit Capture – A Practical Guide for Corporations”
              Panini (2006)

             Dimauro, G., “Automatic Bankcheck Processing: A New Engineered System,”
              World Scientific (1997)

             Dodel, Jean-Pierre, “Symbolic/Neural Recognition of Cursive Amounts on Bank
              Cheques,” IEEE (1995)

             Dzuba, Gregory, “Check Amount Recognition Based on the Cross Validation of
              Courtesy and Legal Amount Fields,” International Journal of Pattern Recognition
              and Artificial Intelligence (1997)

             ECCHO, “Operational/Implementation Issues” (Jan. 2005) (available at
              https://www.checkimagecentral.org/wpcontent/uploads/2015/10/Check21_Operati
              onal.pdf)

             EFT Network, “Accounts Receivable Conversion / Check 21 System” (2005)




                                             23
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 27 of 86 PageID #: 17026




             Electronic Check Service, NOVA Information Systems (2005) (available at
              http://www.strategicmerchant.com/Images/Documents/ECSPresentation.ppt)

             Felsenfeld, Carl, “The Check Clearing for the 21st Century Act – A Wrong Turn in
              the Road to Improvement of the U.S. Payments System,” SSRN Electronic Journal
              (2005)

             Figueroa, Joseph, “iCheck: An Architecture for Secure Transactions in the
              Processing of Bank Checks,” MIT (1996)

             Fiserv, “Fiserv Develops Fully Integrated, End-to-End Solution for Processing of
              Business Customer Accounts” (Apr. 2005)

             FRB/Industry Image Returns Task Force, “A Framework for Exchanging Image
              Returns” (Jul. 2001)

             Graf, Hans, “Analysis of Complex and Noisy Check Images,” IEEE (1995)

             Guillevic, Didier, “Cursive Script Recognition Applied to the Processing of Bank
              Cheques,” IEEE (1995)

             Guillevic, Didier, “HMM-KNN Word Recognition Engine for Bank Cheque
              Processing,” IEEE (1998)

             Hassanein, Khaled, “An integrated system for automated financial document
              processing,” SPIE (1997)

             Heutte, L., “Multi-Bank Check Recognition System: Consideration on the Numeral
              Amount Recognition Module,” Int’l Journal of Pattern Recognition and Artificial
              Intelligence (1997)

             Higgins, Ray, “Small Check Scanner MICR Read Performance Benchmark Study”
              (Feb. 2006)

             IBM Consulting Services, “Check processing: The good, the bad, the…” (2005)

             Ingenico, “eN-Check 2500 SP – the new standard in check readers” (2001)
              (available   at  http://www.echex.net/media/products/slicks/ingenico_encheck
              2500.pdf)

             Ingenico, “eN-Check 3000 – Dial check reader” (2005) (available at
              http://www.echex.net/media/products/slicks/ingenico_encheck_3000.pdf)

             Iso, Toshiki, “Visual Tag Reader: Image Capture by Cell Phone Camera,”
              Proceedings 2003 International Conference on Image Processing (2003)




                                             24
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 28 of 86 PageID #: 17027




             Ithaca, “PCOS Series 90Plus – MICR Programmer’s Guide” (2003) (available at
              https://www.transact-tech.com/uploads/printers/files/100-9094-Rev-CMICR
              Programmers-Guide.pdf)

             Jackel, Lawrence, “Optical Character Recognition for Self-Service Banking,”
              AT&T Technical Journal (1995)

             Kellend, Steward, “A Comparison of Research and Production Architectures for
              Check Reading Systems,” NCR (1999)

             Keybank, “Payment solutions in an electronic era” (Sep. 2004)

             Kiyomatsu, Tetsuor, “A New Imaging System with a Stand-type Image Scanner”
              (2002)

             Koerich, Alessandro, “Automatic Extraction of Filled Information from
              Bankchecks,” IEEE (1997)

             Lacker, Jeffrey, “Payment System Disruptions and the Federal Reserve Following
              September 11, 2001,” The Federal Reserve Bank of Richmond (Dec. 23, 2003)

             Lam, L., “Automatic Processing of Information on Cheques,” IEEE (1995)

             Lange, Bill, “Combing Remote Capture and IRD Printing,” All My Papers (2005)

             Lange, Bill, “Getting Started with ICLs aka X9.37 Files” (2006)

             Leekley, John, “Remote Deposit Capture” (2005)

             Lethelier, E., “An Automatic Reading System for Handwritten Numeral Amounts
              on French Checks,” IEEE (1995)

             Liu, Ke, “Automatic Extraction of Item from Cheque Images for Payment
              Recognition,” IEEE (1996)

             Madasu, Vamsi, “Automatic Segmentation and Recognition of Bank Cheque
              Fields,” Digital Image Computing: Techniques and Applications (2005)

             Madasu, Vamsi, “Automatic Extraction of Signatures from Bank Cheques and
              Other Documents,” Digital Image Computing: Techniques and Applications (2003)

             Madhvanath, S., “Extracting Patron Data from Check Images,” IEEE (1999)

             Magtek, “MICRImage Check Reader – Technical Reference Manual” (Aug. 2003)

             McCine, Jonathan, “Seeing-Is-Believing: Using Camera Phones for Human
              Verifiable Authentication,” IEEE (2005)



                                             25
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 29 of 86 PageID #: 17028




             McGeer, Bonnie, “Remote Deposit Boosts Service, Cuts Cost,” American Banker
              (Jan. 2005)

             Michael, Katina, “The Technological Trajectory of the Automatic Identification
              Industry,” Univ. of Wollongong (2003)

             Moy, Melanie, “A Secure Architecture for Electronic Check Processing,” MIT
              (Sep. 2003)

             NCR, “ImageMark NCompass ATM Deposit Solution” (Jun. 2005)

             Ogata, Hisao, “Form Type Identification from Banking Applications and Its
              Implementation Issues,” SPIE Document Recognition and Retrieval (Jan. 2003)

             Palacios, Rafael, “A System for Processing Handwritten Bank Checks
              Automatically,” MIT (Feb. 2002)

             Panini, MyVisionX Brochure (2004)

             Parikh, Tapan, “Mobile Phones and Paper Documents: Evaluating a New Approach
              for Capturing Microfinance Data in Rural India,” CHI 2006 (Apr. 2006).

             PNC Business Strategies, “Check 21 – Clearing the Way for Business Banking
              Benefits” (2004)

             Reserve Bank of India, “Working Group on Cheque Truncation and E-Cheques”
              (Jul. 2003)

             Rohs, Michael, “Real-World Interaction with Camera-Phones,” Ubiquitous
              Computing Systems (2004)

             Rohs, Michael, “A Conceptual Framework for Camera Phone-based Interaction
              Techniques,” International Conference on Pervasive Computing (2005)

             Rohs, Michael, “Using Camera-Equipped Mobile Phones for Interacting with Real-
              World Objects,” Advances in Pervasive Computing (2004)

             Said, Joseph, “Automatic Processing of Documents and Bank Cheques,”
              Concordian Univ. (Nov. 1997)

             Sarvas, Risto, “Metadata Creation System for Mobile Images,” MobiSYS’04, (Jun.
              2004)

             Seac Banche RS 85 Image Reader / Sorter, Seac Banche SPA (1999)

             Sebastian, Jose, “Remote-Access Education Based on Image Acquisition and
              Processing Through the Internet,” IEEE (2003)



                                            26
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 30 of 86 PageID #: 17029




             Sharman, D.B., “Self Service Document Processing for Banking Automation,”
              Institution of Electrical Engineers (1995)

             Shelby Systems, “Setting up and using the Cross Check Pro Shelby Interface”
              (2005) (available at http://www.shelbyinc.com/Uploads%5CMarketing%5
              CCrossCheckProInstructionsFINAL11232005.pdf)

             Stavins, Joanna, “A Comparison of Social Costs and Benefits of Paper Check
              Presentment and ECP with Truncation,” New England Economic Review (Feb.
              1997)

             Strategy Partners, “Document and Content Capture” (2003)

             Suen, Ching, “Sorting and Recognizing Cheques and Financial Documents,”
              Centre for Pattern Recognition and Machine Intelligence (2003)

             Tang, Hanshen, “Spiral Recognition Methodology and Its Application for
              Recognition of Chinese Bank Checks,” IEEE (2004)

             Tang, Rui, “Electronic Checking System,” MIT (2004)

             TellerScan 210 Countertop Check Scanner, User’s Guide, Digital Check Corp.
              (Oct. 2004)

             TellerScan 215 Brochure, Digital Check Corp. (Mar. 2006)

             TellerScan 220E Countertop Check Scanner, User’s Guide, Digital Check Corp.
              (Jul. 2006)

             TellerScan 220 Countertop Check Scanner, User’s Guide, Digital Check Corp.
              (Oct. 2004)

             TellerScan 230 Check Scanner Brochure, Digital Check Corp. (Mar. 2006)

             TellerScan 350 Back Counter Check Scanner Brochure, Digital Check Corp. (Aug.
              2004)

             Thaxton, Dan, “Check 21 and Image Security,” Standard Register (Mar. 2004)

             Ulges, Adrian, “Document Capture using Stereo Vision,” Proceedings of the 2004
              ACM symposium on Document Engineering (Jan. 2004)

             Unisys, “Item Processing System – Technical Overview” (2001)

             Verifone, CR600 Fact Sheet (1999) (available at http://www.1nps.com/manuals/
              credit-card-machine-manuals/verifonemanuals/VeriFone-CR600-Fact-Sheet.pdf)




                                            27
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 31 of 86 PageID #: 17030




                 Verma, Rohit, “Redesigning Check-Processing Operation Using Animated
                  Computer Simulation,” Cornell University, The Scholarly Commons (2000)

                 Von Kapff, Marcu, “Business Trends and Case Management Innovations,” Chase
                  (Mar. 2006)

                 Walsh, Patricia, “E-payment: Cheque 21,” Int’l Journal of Electronic Finance
                  (2006)

                 Wang, Shih-Yu, “Automating the United States Payment System,” MIT (1999)

                 Wausau Financial Systems White Paper, “Understanding Image Quality &
                  Usability Within a New Environment,” (2006)

                 Wausau Financial Systems, “Image-enabled ATMs are win-win,” (Oct. 2005)

                 Xerox, “Generic MICR fundamentals guide” (2003)

                 Yu, Chin, “Location and recognition of legal Amounts on Chinese bank cheques,”
                  IEEE (1997)

         C.       Prior Art Offered For Sale and/or Publicly Used or Known

         Pursuant to Local Patent Rule 3-3(a), Wells Fargo provides the following information

  regarding prior art which was the subject of a commercial offer of sale and/or in public use prior

  to the earliest permissible priority date of the Asserted Patents. To the extent necessary, Wells

  Fargo has or will serve subpoenas and/or otherwise request further information pertaining to the

  products and/or software programs (and/or obtain the actual products and/or software programs

  themselves). For example, contemporaneous herewith, Wells Fargo has issued subpoenas to the

  following third parties who have knowledge, documentation, and/or corroborating evidence

  regarding the system art this section:

                 RDM Corporation

                 IBM Corporation

                 Bank One Corporation

                 Cheq-It Inc.



                                                 28
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 32 of 86 PageID #: 17031




                JP Morgan Chase & Co.

                HSBC Bank USA, N.A.

                First Horizon National Corporation (parent of First Tennessee Bank)

         To the extent necessary, Wells Fargo will amend and/or supplement these Invalidity

  Contentions based on information received in response.

                Wells Fargo Desktop Deposit.

                 o      On information and belief, this product package was invented, purchased,
                        evaluated, compared, tested, implemented, made, used (publicly and/or
                        commercially), disclosed, offered for sale, and/or sold by Wells Fargo in
                        the United States at least as early as Fall 2004.

                 o      The invention, purchase, evaluation, testing, implementation, making, using
                        (publicly and/or commercially), disclosure, offering for sale, and/or sale of
                        Wells Fargo’s Desktop Deposit is supported by the:

                              Desktop DepositSM–Pilot        Fall    2004!,     WFB_00027042      –
                               WFB_00027043

                              Desktop DepositSM Client Administrator’s Guide, Ver. 1.7.1,
                               WFB_00027044 – WFB_00027045

                              Desktop DepositSM Client User’s                 Guide,   Ver.   1.7.1,
                               WFB_00027120– WFB_00027179

                              Check Image          Quality    Guidelines,      WFB_00027203       –
                               WFB_00027204

                              Commercial Electronic Office® (CEO®) Desktop Deposit – User
                               Guide, April 2005, WFB_00027212 – WFB_00027249

                              Demo of Desktop Deposit, WFB_00027579 – WFB_00027581;
                               WFB_00028418 – WFB_00028457; WFB_00028557 –
                               WFB_00028558;      WFB_00032361–        WFB_00032391;
                               WFB_0034994

                              Demo of Desktop Deposit, WFB_00034750 – WFB_00034958 and
                               source code computer;

                              Desktop Deposit Business Requirements Document, Version 2.0
                               (8/30/04), WFB_00027848




                                                 29
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 33 of 86 PageID #: 17032




                          Desktop Deposit PROPOSAL, WFB_00027744

                          Desktop Deposit Application Architecture & Design Document,
                           Version 1.5, WFB_00025458 – WFB_00028746

                          Functional Specification Design Document, Electronic Cash Letter
                           Deposit – Input Remote MICR Capture File Process, Project: F4241
                           (June 7, 2004), WFB_00027582 – WFB_00027618

                          Check21 Client Flow, WFB_00034444 – WFB_00034446

                          Check21 Components for Courtesy Amount Recognition/Legal
                           Amount Recognition Logical Architecture and Flow,
                           WFB_00034469 – WFB_00034470

                          Additional documentation        produced    as   WFB_00027042       –
                           WFB_00034999;

                          Additional source code made available on the review computer
                           contemporaneously herewith; and/or

                          Bruene, Jim, “Wells Fargo’s Remote Deposit Capture” (Apr. 2005)
                           (available at https://finovate.com/wells-fargo-remote-deposit-
                           capture/)

              o     Wells Fargo’s current understanding of the design, implementation, and
                    capabilities of the Wells Fargo’s Desktop Deposit system is charted in (at
                    least) the following references:

                          Wells Fargo Desktop Deposit

                          Byrne ’935

             RDM Corporation Image & Transaction Management System

              o     On information and belief, this product package was invented, purchased,
                    evaluated, compared, tested, implemented, made, used (publicly and/or
                    commercially), disclosed, offered for sale, and/or sold by RDM Corporation
                    in the United States at least as early as November 2004.

              o     The invention, purchase, evaluation, testing, implementation, making, using
                    (publicly and/or commercially), disclosure, offering for sale, and/or sale of
                    RDM Corporation Image & Transaction Management Systems is supported
                    by the following (known to Wells Fargo at this time):

                          U.S. Provisional Patent Application No. 60/625,091




                                             30
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 34 of 86 PageID #: 17033




                  o Wells Fargo’s current understanding of the design, implementation, and
                    capabilities of the RDM Corporation Image & Transaction Management
                    Systems is charted in (at least) the following references:

                           Heit ’480

                           Heit ’762

                           Heit ’896 App

                           Heit ’975

             Bank One Corporation Electronic Deposit System

              o      On information and belief, this product package was invented, purchased,
                     evaluated, compared, tested, implemented, made, used (publicly and/or
                     commercially), disclosed, offered for sale, and/or sold by Bank One
                     Corporation in the United States at least as early as August 2001.

              o      Wells Fargo’s current understanding of the design, implementation, and
                     capabilities of the Bank One Corporation Electronic Deposit system is
                     charted in (at least) the following references:

                           Acharya WO436

             Cheq-It Inc. Check Image Capture Solution

              o      On information and belief, this product package was invented, purchased,
                     evaluated, compared, tested, implemented, made, used (publicly and/or
                     commercially), disclosed, offered for sale, and/or sold by Cheq-It Inc. in the
                     United States at least as early as September 2005.

              o      The invention, purchase, evaluation, testing, implementation, making, using
                     (publicly and/or commercially), disclosure, offering for sale, and/or sale of
                     Cheq-It Inc. Check Image Capture Solution is supported by the following
                     (known to Wells Fargo at this time):

                           A Practical Guide to Distributed Systems Design for Check 21
                            Enabled – Check Image Capture

              o      Wells Fargo’s current understanding of the design, implementation, and
                     capabilities of the Cheq-It Inc. Check Image Capture Solution is charted in
                     (at least) the following references:

                           CheqIt Article

             IBM Electronic Check Processing Systems



                                              31
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 35 of 86 PageID #: 17034




              o     On information and belief, this product package was invented, purchased,
                    evaluated, compared, tested, implemented, made, used (publicly and/or
                    commercially), disclosed, offered for sale, and/or sold by IBM in the United
                    States at least as early as April 2001

              o     Wells Fargo’s current understanding of the design, implementation, and
                    capabilities of the IBM Electronic Check Processing system is charted in
                    (at least) the following references:

                           Dutta ’164 App

                           Dutta ’166 App

             Chase Manhattan Bank Image Direct Deposit

              o     On information and belief, this product package was invented, purchased,
                    evaluated, compared, tested, implemented, made, used (publicly and/or
                    commercially), disclosed, offered for sale, and/or sold by Chase Manhattan
                    Bank in the United States at least as early as March 2006.

              o     The invention, purchase, evaluation, testing, implementation, making, using
                    (publicly and/or commercially), disclosure, offering for sale, and/or sale of
                    Chase Manhattan Bank’s Image Direct Deposit is supported by the
                    following (known to Wells Fargo at this time):

                           von Kapff, Marcus, “Business Trends and Case Management
                            Innovations” (Mar. 2006)

              o     Wells Fargo’s current understanding of the design, implementation, and
                    capabilities of the Chase Manhattan Bank’s Image Direct Deposit is charted
                    in (at least) the following references:

                           von Kapff Presentation

                           Cahill ’377

             HSBC Remote Deposit Capture Service

              o     On information and belief, this product package was invented, purchased,
                    evaluated, compared, tested, implemented, made, used (publicly and/or
                    commercially), disclosed, offered for sale, and/or sold by HSBC Bank USA
                    in the United States at least as early as November 2004.

              o     The invention, purchase, evaluation, testing, implementation, making, using
                    (publicly and/or commercially), disclosure, offering for sale, and/or sale of




                                             32
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 36 of 86 PageID #: 17035




                        HSBC Remote Deposit Capture Service is supported by the following
                        (known to Wells Fargo at this time):

                              US Remote Deposit Capture Service Introduced by HSBC (Nov.
                               2004);

                              Bruene, Jim, “Wells Fargo’s Remote Deposit Capture” (Apr. 2005)
                               (available at https://finovate.com/wells-fargo-remote-deposit-
                               capture/)

                o       Wells Fargo’s current understanding of the design, implementation, and
                        capabilities of the HSBC Remote Despot Capture Service is charted in (at
                        least) the following references:

                              HSBC Article

               First Tennessee Bank’s First Deposit Plus

                o       On information and belief, this product package was invented, purchased,
                        evaluated, compared, tested, implemented, made, used (publicly and/or
                        commercially), disclosed, offered for sale, and/or sold by First Tennessee
                        Bank in the United States at least as early as March 2004.

                o       The invention, purchase, evaluation, testing, implementation, making, using
                        (publicly and/or commercially), disclosure, offering for sale, and/or sale of
                        First Tennessee Bank’s First Deposit Plus is supported by the following
                        (known to Wells Fargo at this time):

                              Bruene, Jim, “Wells Fargo’s Remote Deposit Capture” (Apr. 2005)
                               (available at https://finovate.com/wells-fargo-remote-deposit-
                               capture/)

                              Kopchik, Jeffery, “Remote Deposit Capture: A Primer,” FDIC
                               (available                                                      at
                               https://www.fdic.gov/regulations/examinations/supervisory/insight
                               s/sisum09/primer.html);

                              “First Tennessee launches cheque imaging system for business
                               customers”         (Mar.       2004)          (available    at
                               https://www.finextra.com/newsarticle/11353/first-tennessee-
                               launches-cheque-imaging-system-for-business-customers)

         D.     Admitted Prior Art

         USAA has expressly or implicitly admitted that certain elements recited in Asserted Claims

  of the Asserted Patents were known in the prior art and thus part of the state of the art. These



                                                 33
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 37 of 86 PageID #: 17036




  admissions include, but are not limited to, the following prior art concepts. Wells Fargo reserves

  the right to identify additional examples of admitted prior art and to further support the admissions

  identified below by relying on additional portions of the patent specification, statements made

  during the prosecution history of the Asserted Patents and the prosecution history of any related

  applications, and any statements by the USAA or the patent applicants.

    Patent                                     Admissions by USAA

   332         The ’332 Patent admits in its Background section that (i) the problems associated
               with the inconvenience of having to travel to a bank location to physically present
               the check for deposit, and (ii) the problems associated with an payee not having
               access to funds until the payee deposits the check and the check has cleared were
               known in the art and part of the background of the claimed invention, and that
               “there is a need for a convenient method of remotely depositing a check while
               enabling the payee to quickly access the funds from the check” ’332 Patent at 2:11-
               38 (Background)

               The ’332 Patent further admits that “[g]eneral purpose computers are ubiquitous
               today,” and that such may be “in a desktop or laptop configuration, and generally
               has the ability to run any number of applications that are written for and compatible
               with the computer’s operating system,” including “well-known WINDOWS®
               brand operating systems made by MICROSOFT® Corp., or a MACINTOSH®
               (Mac) brand computer, running any of the APPLE® operating systems.” ’332
               Patent at 3:58-67.

               The ’332 Patent further admits that internet browsers were known in the art and
               “[c]ommon browsers in use today are, for example, the popular INTERNET
               EXPLORER® line of browsers made by MICROSOFT® Corp., the FIREFOX®
               browsers distributed via the MOZILLA® open source project, and the NETSCAPE
               NAVIGATOR® browsers also distributed via the MOZILLA® open source
               project.” ’332 Patent at 4:31-39.

               The ’332 Patent further admits that the operation of browsers including URLs, web-
               page retrieval and web page display were “generally known and appreciated in the
               industry and by the general public.” ’332 Patent at 4:40-44

               The ’332 Patent further admits that “virtual machine” technologies, “such as the
               JAVA® virtual machine software distributed by SUN MICROSYSTEMS® Corp,
               and .NET® Framework distributed by MICROSOFT® Corp.” and the ability of
               such virtual machines to facilitate execution of computer programs in a variety of
               computing environments to were known in the art. ’332 Patent at 4:45-62.



                                                   34
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 38 of 86 PageID #: 17037




    Patent                                  Admissions by USAA

             The ’332 Patent further admits that “TWAIN software often used to control image
             capture from a computer” was known. ’332 Patent at 5:1-3

             The ’332 Patent further admits that financial institutions’’ maintenance of a server
             for the purposes of communicating with customers, or the maintenance and
             operation of such a server by a third party vendor, were “arrangements [that] are
             well known in the industry,” ’332 Patent at 5:19-29.

             The ’332 Patent further admits that “[a] variety of technologies are available to
             establish secure connections over [] a public network.” ’332 Patent at 5:49-51

             The ’332 Patent further admits that “[u]nder the current check handling procedures
             in the United States, the physical check is not necessary in processing a deposit, nor
             is it necessary to keep the original check in bank or customer records.” ’332 Patent
             at 9:11-15.

             The ’332 Patent further admits that “Check 21 regulations require a bi-tonal TIFF
             formatted image.” ’332 Patent at 10:67-11:3.

             The ’332 Patent further admits that ACH transactions were known and that such
             “typically include payment instructions to debit and/or credit an account,” that
             “[b]anks often employ ACH service providers to settle ACH transactions, and that
             “[e]xamples of ACH service providers include regional branches of the Federal
             Reserve and the Electronic Payments Network (EPN).” ’332 Patent at 11:29-34.

             The ’332 Patent further admits that “[s]ubstitute checks were authorized under The
             Check Clearing for the 21st Century Act, commonly known as Check 21. The Act
             was enacted to facilitate the check clearing process by allowing banks to transmit
             electronic images of checks (e.g., substitute checks) to other banks rather than
             physically sending the original paper checks.” ’332 Patent at 11:49-64.

             The ’332 Patent further admits that “identification information such as an image
             capture device Global Unique Identifier (GUID)” was known in the art and also
             that the “identification of software associated with the device, for example the
             familiar TWAIN drivers that can be used with scanners, digital cameras, and other
             image capture devices” was known in the art. ’332 Patent at 13:3-9.

   227       The ’227 Patent admits in its Background section that (i) the problems associated
             with the inconvenience of having to travel to a bank location to physically present
             the check for deposit, and (ii) the problems associated with an payee not having
             access to funds until the payee deposits the check and the check has cleared were
             known in the art and part of the background of the claimed invention, and that
             “there is a need for a convenient method of remotely depositing a check while
             enabling the payee to quickly access the funds from the check” ’227 Patent at 2:3-


                                               35
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 39 of 86 PageID #: 17038




    Patent                                  Admissions by USAA

             30 (Background)

             The ’227 Patent further admits that “[g]eneral purpose computers are ubiquitous
             today,” and that such may be “in a desktop or laptop configuration, and generally
             has the ability to run any number of applications that are written for and compatible
             with the computer’s operating system,” including “well-known WINDOWS®
             brand operating systems made by MICROSOFT® Corp., or a MACINTOSH®
             (Mac) brand computer, running any of the APPLE® operating systems.” ’227
             Patent at 4:15-26.

             The ’227 Patent further admits that internet browsers were known in the art and
             “[c]ommon browsers in use today are, for example, the popular INTERNET
             EXPLORER® line of browsers made by MICROSOFT® Corp., the FIREFOX®
             browsers distributed via the MOZILLA® open source project, and the NETSCAPE
             NAVIGATOR® browsers also distributed via the MOZILLA® open source
             project.” ’227 Patent at 6:15-23.

             The ’227 Patent further admits that the operation of browsers including URLs, web-
             page retrieval and web page display were “generally known and appreciated in the
             industry and by the general public.” ’227 Patent at 6:24-30.

             The ’227 Patent further admits that “virtual machine” technologies, “such as the
             JAVA® virtual machine software distributed by SUN MICROSYSTEMS® Corp,
             and .NET® Framework distributed by MICROSOFT® Corp.” and the ability of
             such virtual machines to facilitate execution of computer programs in a variety of
             computing environments to were known in the art. ’227 Patent at 6:31-48.

             The ’227 Patent further admits that “TWAIN software often used to control image
             capture from a computer” was known. ’227 Patent at 6:54-56.

             The ’227 Patent further admits that financial institutions’’ maintenance of a server
             for the purposes of communicating with customers, or the maintenance and
             operation of such a server by a third party vendor, were “arrangements [that] are
             well known in the industry,” ’227 Patent at 7:23-33.

             The ’227 Patent further admits that “[a] variety of technologies are available to
             establish secure connections over [] a public network.” ’227 Patent at 7:58-64.

             The ’227 Patent further admits that Check 21 regulations require a bi-tonal TIFF
             formatted image. ’227 Patent at 12:46-47.

   136       The ’136 Patent admits in its Background section that (i) the problems associated
             with the inconvenience of having to travel to a bank location to physically present
             the check for deposit, and (ii) the problems associated with an payee not having


                                               36
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 40 of 86 PageID #: 17039




    Patent                                  Admissions by USAA

             access to funds until the payee deposits the check and the check has cleared were
             known in the art and part of the background of the claimed invention, and that
             “there is a need for a convenient method of remotely depositing a check while
             enabling the payee to quickly access the funds from the check” ’136 Patent at 2:9-
             36 (Background)

             The ’136 Patent further admits that “[g]eneral purpose computers are ubiquitous
             today,” and that such may be “in a desktop or laptop configuration, and generally
             has the ability to run any number of applications that are written for and compatible
             with the computer’s operating system,” including “well-known WINDOWS®
             brand operating systems made by MICROSOFT® Corp., or a MACINTOSH®
             (Mac) brand computer, running any of the APPLE® operating systems.” ’136
             Patent at 3:55-65.

             The ’136 Patent further admits that internet browsers were known in the art and
             “[c]ommon browsers in use today are, for example, the popular INTERNET
             EXPLORER® line of browsers made by MICROSOFT® Corp., the FIREFOX®
             browsers distributed via the MOZILLA® open source project, and the NETSCAPE
             NAVIGATOR® browsers also distributed via the MOZILLA® open source
             project.” ’136 Patent at 4:29-36.

             The ’136 Patent further admits that the operation of browsers including URLs, web-
             page retrieval and web page display were “generally known and appreciated in the
             industry and by the general public.” ’136 Patent at 4:36-42.

             The ’136 Patent further admits that “virtual machine” technologies, “such as the
             JAVA® virtual machine software distributed by SUN MICROSYSTEMS® Corp,
             and .NET® Framework distributed by MICROSOFT® Corp.” and the ability of
             such virtual machines to facilitate execution of computer programs in a variety of
             computing environments to were known in the art. ’136 Patent at 4:43-60.

             The ’136 Patent further admits that “TWAIN software often used to control image
             capture from a computer” was known. ’136 Patent at 4:66-5:1.

             The ’136 Patent further admits that financial institutions’’ maintenance of a server
             for the purposes of communicating with customers, or the maintenance and
             operation of such a server by a third party vendor, were “arrangements [that] are
             well known in the industry,” ’136 Patent at 5:17-27.

             The ’136 Patent further admits that “[a] variety of technologies are available to
             establish secure connections over [] a public network.” ’136 Patent at 5:47-53.

             The ’136 Patent further admits that “[u]nder the current check handling procedures
             in the United States, the physical check is not necessary in processing a deposit, nor


                                               37
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 41 of 86 PageID #: 17040




    Patent                                  Admissions by USAA

             is it necessary to keep the original check in bank or customer records.” ’136 Patent
             at 9:6-12.

             The ’136 Patent further admits that “Check 21 regulations require a bi-tonal TIFF
             formatted image.” ’136 Patent at 10:63-67.

             The ’136 Patent further admits that ACH transactions were known and that such
             “typically include payment instructions to debit and/or credit an account,” that
             “[b]anks often employ ACH service providers to settle ACH transactions, and that
             “[e]xamples of ACH service providers include regional branches of the Federal
             Reserve and the Electronic Payments Network (EPN).” ’136 Patent at 11:24-31.

             The ’136 Patent further admits that “[s]ubstitute checks were authorized under The
             Check Clearing for the 21st Century Act, commonly known as Check 21. The Act
             was enacted to facilitate the check clearing process by allowing banks to transmit
             electronic images of checks (e.g., substitute checks) to other banks rather than
             physically sending the original paper checks.” ’136 Patent at 11:46-61.

             The ’136 Patent further admits that “identification information such as an image
             capture device Global Unique Identifier (GUID)” was known in the art and also
             that the “identification of software associated with the device, for example the
             familiar TWAIN drivers that can be used with scanners, digital cameras, and other
             image capture devices” was known in the art. ’136 Patent at 13:1-6.

   605       The ’605 Patent admits in its Background section that (i) the problems associated
             with the inconvenience of having to travel to a bank location to physically present
             the check for deposit, and (ii) the problems associated with an payee not having
             access to funds until the payee deposits the check and the check has cleared were
             known in the art and part of the background of the claimed invention, and that
             “there is a need for a convenient method of remotely depositing a check while
             enabling the payee to quickly access the funds from the check” ’605 Patent at 1:49-
             2:9 (Background)

             The ’605 Patent further admits that “[g]eneral purpose computers are ubiquitous
             today,” and that such may be “in a desktop or laptop configuration, and generally
             has the ability to run any number of applications that are written for and compatible
             with the computer’s operating system,” including “well-known WINDOWS®
             brand operating systems made by MICROSOFT® Corp., or a MACINTOSH®
             (Mac) brand computer, running any of the APPLE® operating systems.” ’605
             Patent at 3:59-4:1

             The ’605 Patent further admits that internet browsers were known in the art and
             “[c]ommon browsers in use today are, for example, the popular INTERNET
             EXPLORER® line of browsers made by MICROSOFT® Corp., the FIREFOX®


                                               38
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 42 of 86 PageID #: 17041




    Patent                                  Admissions by USAA

             browsers distributed via the MOZILLA® open source project, and the NETSCAPE
             NAVIGATOR® browsers also distributed via the MOZILLA® open source
             project.” ’605 Patent at 5:59-66.

             The ’605 Patent further admits that the operation of browsers including URLs, web-
             page retrieval and web page display were “generally known and appreciated in the
             industry and by the general public.” ’605 Patent at 5:66-6:7.

             The ’605 Patent further admits that “virtual machine” technologies, “such as the
             JAVA® virtual machine software distributed by SUN MICROSYSTEMS® Corp,
             and .NET® Framework distributed by MICROSOFT® Corp.” and the ability of
             such virtual machines to facilitate execution of computer programs in a variety of
             computing environments to were known in the art. ’605 Patent at 6:8-26.

             The ’605 Patent further admits that “TWAIN software often used to control image
             capture from a computer” was known. ’605 Patent at 6:32-35.

             The ’605 Patent further admits that financial institutions’ maintenance of a server
             for the purposes of communicating with customers, or the maintenance and
             operation of such a server by a third party vendor, were “arrangements [that] are
             well known in the industry,” ’605 Patent at 7:1-11.

             The ’605 Patent further admits that “[a] variety of technologies are available to
             establish secure connections over [] a public network.” ’605 Patent at 7:36-42.

             The ’605 Patent further admits that Check 21 regulations require a bi-tonal TIFF
             formatted image. ’605 Patent at 12:28-29.

   681       The ’681 Patent admits in its Background section that (i) the problems associated
             with the inconvenience of having to travel to a bank location to physically present
             the check for deposit, and (ii) the problems associated with an payee not having
             access to funds until the payee deposits the check and the check has cleared were
             known in the art and part of the background of the claimed invention, and that
             “there is a need for a convenient method of remotely depositing a check while
             enabling the payee to quickly access the funds from the check” ’681 Patent at 1:50-
             2:10 (Background)

             The ’681 Patent further admits that “[g]eneral purpose computers are ubiquitous
             today,” and that such may be “in a desktop or laptop configuration, and generally
             has the ability to run any number of applications that are written for and compatible
             with the computer’s operating system,” including “well-known WINDOWS®
             brand operating systems made by MICROSOFT® Corp., or a MACINTOSH®
             (Mac) brand computer, running any of the APPLE® operating systems.” ’681
             Patent at 3:30-40.


                                               39
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 43 of 86 PageID #: 17042




    Patent                                  Admissions by USAA


             The ’681 Patent further admits that internet browsers were known in the art and
             “[c]ommon browsers in use today are, for example, the popular INTERNET
             EXPLORER® line of browsers made by MICROSOFT® Corp., the FIREFOX®
             browsers distributed via the MOZILLA® open source project, and the NETSCAPE
             NAVIGATOR® browsers also distributed via the MOZILLA® open source
             project.” ’681 Patent at 4:5-12.

             The ’681 Patent further admits that the operation of browsers including URLs, web-
             page retrieval and web page display were “generally known and appreciated in the
             industry and by the general public.” ’681 Patent at 4:12-18.

             The ’681 Patent further admits that “virtual machine” technologies, “such as the
             JAVA® virtual machine software distributed by SUN MICROSYSTEMS® Corp,
             and .NET® Framework distributed by MICROSOFT® Corp.” and the ability of
             such virtual machines to facilitate execution of computer programs in a variety of
             computing environments to were known in the art. ’681 Patent at 4:19-36.

             The ’681 Patent further admits that “TWAIN software often used to control image
             capture from a computer” was known. ’681 Patent at 4:42-45.

             The ’681 Patent further admits that financial institutions’ maintenance of a server
             for the purposes of communicating with customers, or the maintenance and
             operation of such a server by a third party vendor, were “arrangements [that] are
             well known in the industry,” ’681 Patent at 4:60-5:3.

             The ’681 Patent further admits that “[a] variety of technologies are available to
             establish secure connections over [] a public network.” ’681 Patent at 5:23-29.

             The ’681 Patent further admits that “[u]nder the current check handling procedures
             in the United States, the physical check is not necessary in processing a deposit, nor
             is it necessary to keep the original check in bank or customer records.” ’681 Patent
             at 8:56-59.
             The ’681 Patent further admits that “Check 21 regulations require a bi-tonal TIFF
             formatted image.” ’681 Patent at 10:47-50.

             The ’681 Patent further admits that ACH transactions were known and that such
             “typically include payment instructions to debit and/or credit an account,” that
             “[b]anks often employ ACH service providers to settle ACH transactions, and that
             “[e]xamples of ACH service providers include regional branches of the Federal
             Reserve and the Electronic Payments Network (EPN).” ’681 Patent at 11:9-16.

             The ’681 Patent further admits that “[s]ubstitute checks were authorized under The
             Check Clearing for the 21st Century Act, commonly known as Check 21. The Act


                                               40
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 44 of 86 PageID #: 17043




    Patent                                      Admissions by USAA

                was enacted to facilitate the check clearing process by allowing banks to transmit
                electronic images of checks (e.g., substitute checks) to other banks rather than
                physically sending the original paper checks.” ’681 Patent at 11:32-47.

                The ’681 Patent further admits that “identification information such as an image
                capture device Global Unique Identifier (GUID)” was known in the art and also
                that the “identification of software associated with the device, for example the
                familiar TWAIN drivers that can be used with scanners, digital cameras, and other
                image capture devices” was known in the art. ’681 Patent at 12:56-61.

         E.      The Applicants’ Own Prior Patent and Published Applications

         As noted, no Asserted Claim of any Asserted Patent is entitled to be backdated before the

  actual filing date of the application that issued as that patent. Accordingly, USAA’s patents filed

  prior to the filing of each Asserted Patent, and the related file histories, thus qualify as Sec. 102(b)

  and/or 102(d) prior art, and state of the art—including, but not limited to the following for each

  Asserted Patent:

              Patent                   USAA Own Prior Patents and Published Applications

   ’332 (filed Dec. 8, 2010)      U.S. Patent 8,290,237 (filed Oct. 31, 2007)
                                  U.S. Patent 8,351,677 (filed Oct. 31, 2006)
                                  U.S. Patent 8,538,124 (filed May 10, 2007)
                                  U.S. Patent 8,542,921 (filed Jul. 27, 2009)
                                  U.S. Patent 8,699,779 (filed Aug. 28, 2009)
                                  U.S. Patent 8,708,227 (filed Oct. 31, 2006)
                                  U.S. Patent 8,977,571 (filed Aug. 21, 2009)

   ’136 (filed Mar. 20, 2014)     U.S. Patent 8,290,237 (filed Oct. 31, 2007)
                                  U.S. Patent 8,351,677 (filed Oct. 31, 2006)
                                  U.S. Patent 8,392,332 (filed Dec. 8, 2010)
                                  U.S. Patent 8,538,124 (filed May 10, 2007)
                                  U.S. Patent 8,542,921 (filed Jul. 27, 2009)
                                  U.S. Patent 8,699,779 (filed Aug. 28, 2009)
                                  U.S. Patent 8,708,227 (filed Oct. 31, 2006)
                                  U.S. Patent 8,977,571 (filed Aug. 21, 2009)
                                  U.S. Patent 9,569,756 (filed Jun. 20, 2013)
                                  U.S. Patent 9,779,392 (filed Aug. 19, 2010)




                                                    41
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 45 of 86 PageID #: 17044




             Patent                  USAA Own Prior Patents and Published Applications

   ’605 (filed Jul. 28, 2017)   U.S. Patent 8,290,237 (filed Oct. 31, 2007)
                                U.S. Patent 8,351,677 (filed Oct. 31, 2006)
                                U.S. Patent 8,392,332 (filed Dec. 8, 2010)
                                U.S. Patent 8,538,124 (filed May 10, 2007)
                                U.S. Patent 8,542,921 (filed Jul. 27, 2009)
                                U.S. Patent 8,699,779 (filed Aug. 28, 2009)
                                U.S. Patent 8,708,227 (filed Oct. 31, 2006)
                                U.S. Patent 8,977,571 (filed Aug. 21, 2009)
                                U.S. Patent 9,224,136 (filed Mar. 20, 2014)
                                U.S. Patent 9,336,517 (filed Oct. 16, 2014)
                                U.S. Patent 9,569,756 (filed Jun. 20, 2013)
                                U.S. Patent 9,779,392 (filed Aug. 19, 2010)
                                U.S. Patent 9,818,090 (filed Dec. 28, 2016)

   ’681 (filed Jul. 28, 2017)   U.S. Patent 8,290,237 (filed Oct. 31, 2007)
                                U.S. Patent 8,351,677 (filed Oct. 31, 2006)
                                U.S. Patent 8,392,332 (filed Dec. 8, 2010)
                                U.S. Patent 8,538,124 (filed May 10, 2007)
                                U.S. Patent 8,542,921 (filed Jul. 27, 2009)
                                U.S. Patent 8,699,779 (filed Aug. 28, 2009)
                                U.S. Patent 8,708,227 (filed Oct. 31, 2006)
                                U.S. Patent 8,977,571 (filed Aug. 21, 2009)
                                U.S. Patent 9,224,136 (filed Mar. 20, 2014)
                                U.S. Patent 9,336,517 (filed Oct. 16, 2014)
                                U.S. Patent 9,569,756 (filed Jun. 20, 2013)
                                U.S. Patent 9,779,392 (filed Aug. 19, 2010)
                                U.S. Patent 9,818,090 (filed Dec. 28, 2016)

         These and all other prior art references include all materials incorporated by reference into

  the reference.

  III.   PRIOR ART CLAIM CHARTS

         Pursuant to Patent Rule 3-3(c), the claim charts attached hereto as Exhibits A1-E79 identify

  specifically where each limitation of each claim is found in each prior art reference. Wells Fargo

  expressly reserves the right to supplement or amend these Invalidity Contentions pursuant to Patent

  Rule 3-6 after the Court’s Markman ruling or if USAA is permitted to amend or alter its

  infringement contentions or its position on claim construction in any way. Further, to the extent



                                                  42
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 46 of 86 PageID #: 17045




  that Wells Fargo applies USAA’s constructions (and to the extent these constructions can be

  discerned), Wells Fargo does not concede in any way that those constructions are correct, and

  instead expressly reserves the right to oppose those constructions at the appropriate time specified

  in the Court’s Docket Control Order.

          In the Invalidity Charts, Wells Fargo has referred to relevant, representative portions of the

  cited prior art. The absence of any specific or express reference to any claim term or claim element

  in these charts should not be construed as an admission that any corresponding limitation is lacking

  either expressly or inherently in the prior art reference. There may be additional support or other

  grounds for Wells Fargo’s Invalidity Contentions that such prior art satisfies a particular claim

  element, and Wells Fargo reserves the right to supplement these Invalidity Contentions with such

  information. For example, persons of ordinary skill in the art at the time of the filing of the Asserted

  Patents knew to read prior art references as a whole, and in the context of other publications and

  literature and the general knowledge in the field. Wells Fargo may rely on all such information,

  including uncited portions of the prior art references listed herein, and on other publications and

  expert testimony, to provide context and as aids to understanding and interpreting the listed

  references, or to establish that a person of ordinary skill in the art would have been motivated to

  modify or combine any of the cited references so as to render the claims obvious. Additionally,

  citations to a particular figure in a prior art reference encompass all text relating to the figure, and

  citations to text encompass all figures relating to or referred to by that text.

          Moreover, many of the prior art systems and apparatuses were sold prior to the earliest

  asserted priority dates and documentation regarding these prior art systems is not in the possession,

  custody, or control of Wells Fargo. Instead, these documents are currently or will be the subject of

  third-party discovery, including the subpoenas identified in Section II.C. Wells Fargo expressly




                                                    43
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 47 of 86 PageID #: 17046




  reserves the right to supplement its Invalidity Contentions to include further information obtained

  in discovery.

  IV.    PRIOR ART UNDER 35 U.S.C. § 102 THAT ANTICIPATES THE ASSERTED
         CLAIMS OF THE ASSERTED PATENTS

         The prior art listed above anticipates the Asserted Claims of the Asserted Patents either

  expressly or inherently as understood by a person having ordinary skill in the art. The specific

  anticipation assertions with respect to each claim are set forth in the accompanying claim charts,

  which are attached as Exhibits A1-E79.

   Exhibit No.    Chart

   A1             332 Patent vs.   Acharya WO436

   A2             332 Patent vs.   Ballard ’137

   A3             332 Patent vs.   Beck ’312

   A4             332 Patent vs.   Brooks ’673

   A5             332 Patent vs.   Buchanan ’106

   A6             332 Patent vs.   Buchanan ’516 App

   A7             332 Patent vs.   Byrne ’935

   A8             332 Patent vs.   Cahill ’377

   A9             332 Patent vs.   Carpenter ’896 App

   A10            332 Patent vs.   Carreon ’941 App

   A11            332 Patent vs.   Cazalbou WO852

   A12            332 Patent vs.   CheqIt Article

   A13            332 Patent vs.   Cowburn ’983

   A14            332 Patent vs.   Creamer ’790

   A15            332 Patent vs.   DeJesus Article

   A16            332 Patent vs.   Dong KR895

   A17            332 Patent vs.   Dutta ’164 App


                                                    44
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 48 of 86 PageID #: 17047




   Exhibit No.   Chart

   A18           332 Patent vs.   Dutta ’166 App

   A19           332 Patent vs.   Dzuba Article

   A20           332 Patent vs.   Eccho Article

   A21           332 Patent vs.   EFT Network Article

   A22           332 Patent vs.   Felsenfeld Article

   A23           332 Patent vs.   Foth ’642 App

   A24           332 Patent vs.   Fujita JPH174

   A25           332 Patent vs.   Geer ’778

   A26           332 Patent vs.   Gilder ’588

   A27           332 Patent vs.   Goodall ’934

   A28           332 Patent vs.   Graham ’218 App

   A29           332 Patent vs.   Gustin ’193 App

   A30           332 Patent vs.   Haas ’024 App

   A31           332 Patent vs.   Hayosh ’553

   A32           332 Patent vs.   Heit ’480

   A33           332 Patent vs.   Heit ’762

   A34           332 Patent vs.   Heit ’896 App

   A35           332 Patent vs.   Heit ’975

   A36           332 Patent vs.   Hludzinski ’909

   A37           332 Patent vs.   HSBC Article

   A38           332 Patent vs.   IPS Manual

   A39           332 Patent vs.   Jain Article

   A40           332 Patent vs.   Jones ’828

   A41           332 Patent vs.   Koerich Article

   A42           332 Patent vs.   Lam Article



                                                  45
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 49 of 86 PageID #: 17048




   Exhibit No.   Chart

   A43           332 Patent vs.   Lange Presentation

   A44           332 Patent vs.   Latimer ’191 App

   A45           332 Patent vs.   Leekley ’987 App

   A46           332 Patent vs.   Leekley Article

   A47           332 Patent vs.   Lindemann ’536

   A48           332 Patent vs.   Liu Article

   A49           332 Patent vs.   Messenger CA605

   A50           332 Patent vs.   Millford ’246

   A51           332 Patent vs.   Nakamura JPH497

   A52           332 Patent vs.   Nova Article

   A53           332 Patent vs.   Odom 884’

   A54           332 Patent vs.   Ono JP602

   A55           332 Patent vs.   Owens EP507

   A56           332 Patent vs.   Page ’134

   A57           332 Patent vs.   Peterson ’063 App

   A58           332 Patent vs.   Pidhirny ’519

   A59           332 Patent vs.   Ramachandran ’313

   A60           332 Patent vs.   Ramachandran ’389 App

   A61           332 Patent vs.   Ramachandran ’716 App

   A62           332 Patent vs.   Reid ’342 App

   A63           332 Patent vs.   Reid ’665 App

   A64           332 Patent vs.   Shah ’273

   A65           332 Patent vs.   Singfield ’046 App

   A66           332 Patent vs.   Slater EP410

   A67           332 Patent vs.   Stinson ’056



                                                  46
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 50 of 86 PageID #: 17049




   Exhibit No.   Chart

   A68           332 Patent vs.   Tang Article

   A69           332 Patent vs.   TellerScan 230 Article

   A70           332 Patent vs.   von Kapff Presentation

   A71           332 Patent vs.   Wang Thesis

   A72           332 Patent vs.   Warren ’485

   A73           332 Patent vs.   Watanabe ’171

   A74           332 Patent vs.   Wells Fargo Desktop Deposit

   A75           332 Patent vs.   Wilk ’991

   A76           332 Patent vs.   X9.37-2003

   A77           332 Patent vs.   X9.100-140

   A78           332 Patent vs.   X9.100-180



   B1            227 Patent vs.   Acharya WO436

   B2            227 Patent vs.   Ballard ’137

   B3            227 Patent vs.   Beck ’312

   B4            227 Patent vs.   Brooks ’673

   B5            227 Patent vs.   Buchanan ’106

   B6            227 Patent vs.   Buchanan ’516 App

   B7            227 Patent vs.   Byrne ’935

   B8            227 Patent vs.   Cahill ’377

   B9            227 Patent vs.   Carpenter ’896 App

   B10           227 Patent vs.   Carreon ’941 App

   B11           227 Patent vs.   Cazalbou WO852

   B12           227 Patent vs.   CheqIt Article

   B13           227 Patent vs.   Cowburn ’983



                                                   47
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 51 of 86 PageID #: 17050




   Exhibit No.   Chart

   B14           227 Patent vs.   Creamer ’790

   B15           227 Patent vs.   DeJesus Article

   B16           227 Patent vs.   Dong KR895

   B17           227 Patent vs.   Dutta ’164 App

   B18           227 Patent vs.   Dutta ’166 App

   B19           227 Patent vs.   Dzuba Article

   B20           227 Patent vs.   Eccho Article

   B21           227 Patent vs.   EFT Network Article

   B22           227 Patent vs.   Felsenfeld Article

   B23           227 Patent vs.   Foth ’642 App

   B24           227 Patent vs.   Franck WO913

   B25           227 Patent vs.   Fujita JPH174

   B26           227 Patent vs.   Geer ’778

   B27           227 Patent vs.   Gilder ’588

   B28           227 Patent vs.   Goodall ’934

   B29           227 Patent vs.   Graham ’218 App

   B30           227 Patent vs.   Gustin ’193 App

   B31           227 Patent vs.   Haas ’024 App

   B32           227 Patent vs.   Hayosh ’553

   B33           227 Patent vs.   Heit ’480

   B34           227 Patent vs.   Heit ’762

   B35           227 Patent vs.   Heit ’896 App

   B36           227 Patent vs.   Heit ’975

   B37           227 Patent vs.   Hludzinski ’909

   B38           227 Patent vs.   HSBC Article



                                                  48
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 52 of 86 PageID #: 17051




   Exhibit No.   Chart

   B39           227 Patent vs.   IPS Manual

   B40           227 Patent vs.   Jain Article

   B41           227 Patent vs.   Jones ’828

   B42           227 Patent vs.   Koerich Article

   B43           227 Patent vs.   Lam Article

   B44           227 Patent vs.   Lange Presentation

   B45           227 Patent vs.   Latimer ’191 App

   B46           227 Patent vs.   Leekley ’987 App

   B47           227 Patent vs.   Leekley Article

   B48           227 Patent vs.   Lindemann ’536

   B49           227 Patent vs.   Liu Article

   B50           227 Patent vs.   Messenger CA605

   B51           227 Patent vs.   Millford ’246

   B52           227 Patent vs.   Nakamura JPH497

   B53           227 Patent vs.   Nova Article

   B54           227 Patent vs.   Odom 884’

   B55           227 Patent vs.   Ono JP602

   B56           227 Patent vs.   Owens EP507

   B57           227 Patent vs.   Page ’134

   B58           227 Patent vs.   Peterson ’063 App

   B59           227 Patent vs.   Pidhirny ’519

   B60           227 Patent vs.   Ramachandran ’313

   B61           227 Patent vs.   Ramachandran ’389 App

   B62           227 Patent vs.   Ramachandran ’716 App

   B63           227 Patent vs.   Reid ’342 App



                                                  49
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 53 of 86 PageID #: 17052




   Exhibit No.   Chart

   B64           227 Patent vs.   Reid ’665 App

   B65           227 Patent vs.   Shah ’273

   B66           227 Patent vs.   Singfield ’046 App

   B67           227 Patent vs.   Slater EP410

   B68           227 Patent vs.   Stinson ’056

   B69           227 Patent vs.   Tang Article

   B70           227 Patent vs.   TellerScan 230 Article

   B71           227 Patent vs.   von Kapff Presentation

   B72           227 Patent vs.   Wang Thesis

   B73           227 Patent vs.   Warren ’485

   B74           227 Patent vs.   Watanabe ’171

   B75           227 Patent vs.   Weitman ’196 App

   B76           227 Patent vs.   Wells Fargo Desktop Deposit

   B77           227 Patent vs.   Wilk ’991

   B78           227 Patent vs.   X9.37-2003

   B79           227 Patent vs.   X9.100-140

   B80           227 Patent vs.   X9.100-180



   C1            136 Patent vs.   Acharya WO436

   C2            136 Patent vs.   Ballard ’137

   C3            136 Patent vs.   Beck ’312

   C4            136 Patent vs.   Brooks ’673

   C5            136 Patent vs.   Buchanan ’106

   C6            136 Patent vs.   Buchanan ’516 App

   C7            136 Patent vs.   Byrne ’935



                                                 50
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 54 of 86 PageID #: 17053




   Exhibit No.   Chart

   C8            136 Patent vs.   Cahill ’377

   C9            136 Patent vs.   Carpenter ’896 App

   C10           136 Patent vs.   Carreon ’941 App

   C11           136 Patent vs.   Cazalbou WO852

   C12           136 Patent vs.   CheqIt Article

   C13           136 Patent vs.   Cowburn ’983

   C14           136 Patent vs.   DeJesus Article

   C15           136 Patent vs.   Dong KR895

   C16           136 Patent vs.   Dutta ’164 App

   C17           136 Patent vs.   Dutta ’166 App

   C18           136 Patent vs.   Dzuba Article

   C19           136 Patent vs.   Eccho Article

   C20           136 Patent vs.   EFT Network Article

   C21           136 Patent vs.   Felsenfeld Article

   C22           136 Patent vs.   Foth ’642 App

   C23           136 Patent vs.   Fujita JPH174

   C24           136 Patent vs.   Geer ’778

   C25           136 Patent vs.   Gilder ’588

   C26           136 Patent vs.   Goodall ’934

   C27           136 Patent vs.   Graham ’218 App

   C28           136 Patent vs.   Gustin ’193 App

   C29           136 Patent vs.   Haas ’024 App

   C30           136 Patent vs.   Hayosh ’553

   C31           136 Patent vs.   Heit ’480

   C32           136 Patent vs.   Heit ’762



                                                   51
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 55 of 86 PageID #: 17054




   Exhibit No.   Chart

   C33           136 Patent vs.   Heit ’896 App

   C34           136 Patent vs.   Heit ’975

   C35           136 Patent vs.   Higashiyama ’682

   C36           136 Patent vs.   Hludzinski ’909

   C37           136 Patent vs.   HSBC Article

   C38           136 Patent vs.   IPS Manual

   C39           136 Patent vs.   Jain Article

   C40           136 Patent vs.   Jones ’828

   C41           136 Patent vs.   Koerich Article

   C42           136 Patent vs.   Lam Article

   C43           136 Patent vs.   Lange Presentation

   C44           136 Patent vs.   Latimer ’191 App

   C45           136 Patent vs.   Leekley ’987 App

   C46           136 Patent vs.   Leekley Article

   C47           136 Patent vs.   Lindemann ’536

   C48           136 Patent vs.   Liu Article

   C49           136 Patent vs.   Messenger CA605

   C50           136 Patent vs.   Millford ’246

   C51           136 Patent vs.   Nakamura JPH497

   C52           136 Patent vs.   Nova Article

   C53           136 Patent vs.   Odom 884’

   C54           136 Patent vs.   Ono JP602

   C55           136 Patent vs.   Owens EP507

   C56           136 Patent vs.   Page ’134

   C57           136 Patent vs.   Peterson ’063 App



                                                  52
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 56 of 86 PageID #: 17055




   Exhibit No.   Chart

   C58           136 Patent vs.   Pidhirny ’519

   C59           136 Patent vs.   Ramachandran ’313

   C60           136 Patent vs.   Ramachandran ’389 App

   C61           136 Patent vs.   Ramachandran ’716 App

   C62           136 Patent vs.   Reid ’342 App

   C63           136 Patent vs.   Reid ’665 App

   C64           136 Patent vs.   Shah ’273

   C65           136 Patent vs.   Singfield ’046 App

   C66           136 Patent vs.   Slater EP410

   C67           136 Patent vs.   Stinson ’056

   C68           136 Patent vs.   TellerScan 230 Article

   C69           136 Patent vs.   von Kapff Presentation

   C70           136 Patent vs.   Wang Thesis

   C71           136 Patent vs.   Warren ’485

   C72           136 Patent vs.   Watanabe ’171

   C73           136 Patent vs.   Wells Fargo Desktop Deposit

   C74           136 Patent vs.   Wilk ’991

   C75           136 Patent vs.   X9.37-2003

   C76           136 Patent vs.   X9.100-140

   C77           136 Patent vs.   X9.100-180



   D1            605 Patent vs.   Acharya WO436

   D2            605 Patent vs.   Ballard ’137

   D3            605 Patent vs.   Beck ’312

   D4            605 Patent vs.   Brooks ’673



                                                  53
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 57 of 86 PageID #: 17056




   Exhibit No.   Chart

   D5            605 Patent vs.   Buchanan ’106

   D6            605 Patent vs.   Buchanan ’516 App

   D7            605 Patent vs.   Byrne ’935

   D8            605 Patent vs.   Cahill ’377

   D9            605 Patent vs.   Carpenter ’896 App

   D10           605 Patent vs.   Carreon ’941 App

   D11           605 Patent vs.   Cazalbou WO852

   D12           605 Patent vs.   CheqIt Article

   D13           605 Patent vs.   Claycomb Article

   D14           605 Patent vs.   Cowburn ’983

   D15           605 Patent vs.   Creamer ’790

   D16           605 Patent vs.   DeJesus Article

   D17           605 Patent vs.   Dong KR895

   D18           605 Patent vs.   Dutta ’164 App

   D19           605 Patent vs.   Dutta ’166 App

   D20           605 Patent vs.   Dzuba Article

   D21           605 Patent vs.   Eccho Article

   D22           605 Patent vs.   EFT Network Article

   D23           605 Patent vs.   Felsenfeld Article

   D24           605 Patent vs.   Foth ’642 App

   D25           605 Patent vs.   Franck WO913

   D26           605 Patent vs.   Fujita JPH174

   D27           605 Patent vs.   Geer ’778

   D28           605 Patent vs.   Gilder ’588

   D29           605 Patent vs.   Goodall ’934



                                                   54
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 58 of 86 PageID #: 17057




   Exhibit No.   Chart

   D30           605 Patent vs.   Graham ’218 App

   D31           605 Patent vs.   Gustin ’193 App

   D32           605 Patent vs.   Haas ’024 App

   D33           605 Patent vs.   Hayosh ’553

   D34           605 Patent vs.   Heit ’480

   D35           605 Patent vs.   Heit ’762

   D36           605 Patent vs.   Heit ’896 App

   D37           605 Patent vs.   Heit ’975

   D38           605 Patent vs.   Hludzinski ’909

   D39           605 Patent vs.   HSBC Article

   D40           605 Patent vs.   IPS Manual

   D41           605 Patent vs.   Jain Article

   D42           605 Patent vs.   Jones ’828

   D43           605 Patent vs.   Koerich Article

   D44           605 Patent vs.   Lam Article

   D45           605 Patent vs.   Lange Presentation

   D46           605 Patent vs.   Latimer ’191 App

   D47           605 Patent vs.   Leekley ’987 App

   D48           605 Patent vs.   Leekley Article

   D49           605 Patent vs.   Lindemann ’536

   D50           605 Patent vs.   Liu Article

   D51           605 Patent vs.   Messenger CA605

   D52           605 Patent vs.   Millford ’246

   D53           605 Patent vs.   Nakamura JPH497

   D54           605 Patent vs.   Nova Article



                                                  55
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 59 of 86 PageID #: 17058




   Exhibit No.   Chart

   D55           605 Patent vs.   Odom 884’

   D56           605 Patent vs.   Ono JP602

   D57           605 Patent vs.   Owens EP507

   D58           605 Patent vs.   Page ’134

   D59           605 Patent vs.   Peterson ’063 App

   D60           605 Patent vs.   Pidhirny ’519

   D61           605 Patent vs.   Ramachandran ’313

   D62           605 Patent vs.   Ramachandran ’389 App

   D63           605 Patent vs.   Ramachandran ’716 App

   D64           605 Patent vs.   Reid ’342 App

   D65           605 Patent vs.   Reid ’665 App

   D66           605 Patent vs.   Shah ’273

   D67           605 Patent vs.   Singfield ’046 App

   D68           605 Patent vs.   Slater EP410

   D69           605 Patent vs.   Stinson ’056

   D70           605 Patent vs.   Tang Article

   D71           605 Patent vs.   TellerScan 230 Article

   D72           605 Patent vs.   von Kapff Presentation

   D73           605 Patent vs.   Wang Thesis

   D74           605 Patent vs.   Warren ’485

   D75           605 Patent vs.   Watanabe ’171

   D76           605 Patent vs.   Wells Fargo Desktop Deposit

   D77           605 Patent vs.   Wilk ’991

   D78           605 Patent vs.   X9.37-2003

   D79           605 Patent vs.   X9.100-140



                                                  56
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 60 of 86 PageID #: 17059




   Exhibit No.   Chart

   D80           605 Patent vs.   X9.100-180



   E1            681 Patent vs.   Acharya WO436

   E2            681 Patent vs.   Ballard ’137

   E3            681 Patent vs.   Beck ’312

   E4            681 Patent vs.   Brooks ’673

   E5            681 Patent vs.   Buchanan ’106

   E6            681 Patent vs.   Buchanan ’516 App

   E7            681 Patent vs.   Byrne ’935

   E8            681 Patent vs.   Cahill ’377

   E9            681 Patent vs.   Carpenter ’896 App

   E10           681 Patent vs.   Carreon ’941 App

   E11           681 Patent vs.   Cazalbou WO852

   E12           681 Patent vs.   CheqIt Article

   E13           681 Patent vs.   Claycomb Article

   E14           681 Patent vs.   Cowburn ’983

   E15           681 Patent vs.   Creamer ’790

   E16           681 Patent vs.   DeJesus Article

   E17           681 Patent vs.   Dong KR895

   E18           681 Patent vs.   Dutta ’164 App

   E19           681 Patent vs.   Dutta ’166 App

   E20           681 Patent vs.   Dzuba Article

   E21           681 Patent vs.   Eccho Article

   E22           681 Patent vs.   EFT Network Article

   E23           681 Patent vs.   Felsenfeld Article



                                                   57
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 61 of 86 PageID #: 17060




   Exhibit No.   Chart

   E24           681 Patent vs.   Foth ’642 App

   E25           681 Patent vs.   Fujita JPH174

   E26           681 Patent vs.   Geer ’778

   E27           681 Patent vs.   Gilder ’588

   E28           681 Patent vs.   Goodall ’934

   E29           681 Patent vs.   Graham ’218 App

   E30           681 Patent vs.   Gustin ’193 App

   E31           681 Patent vs.   Haas ’024 App

   E32           681 Patent vs.   Hayosh ’553

   E33           681 Patent vs.   Heit ’480

   E34           681 Patent vs.   Heit ’762

   E35           681 Patent vs.   Heit ’896 App

   E36           681 Patent vs.   Heit ’975

   E37           681 Patent vs.   Hludzinski ’909

   E38           681 Patent vs.   HSBC Article

   E39           681 Patent vs.   IPS Manual

   E40           681 Patent vs.   Jain Article

   E41           681 Patent vs.   Jones ’828

   E42           681 Patent vs.   Koerich Article

   E43           681 Patent vs.   Lam Article

   E44           681 Patent vs.   Lange Presentation

   E45           681 Patent vs.   Latimer ’191 App

   E46           681 Patent vs.   Leekley ’987 App

   E47           681 Patent vs.   Leekley Article

   E48           681 Patent vs.   Lindemann ’536



                                                  58
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 62 of 86 PageID #: 17061




   Exhibit No.   Chart

   E49           681 Patent vs.   Liu Article

   E50           681 Patent vs.   Messenger CA605

   E51           681 Patent vs.   Millford ’246

   E52           681 Patent vs.   Nakamura JPH497

   E53           681 Patent vs.   Nova Article

   E54           681 Patent vs.   Odom 884’

   E55           681 Patent vs.   Ono JP602

   E56           681 Patent vs.   Owens EP507

   E57           681 Patent vs.   Page ’134

   E58           681 Patent vs.   Peterson ’063 App

   E59           681 Patent vs.   Pidhirny ’519

   E60           681 Patent vs.   Ramachandran ’313

   E61           681 Patent vs.   Ramachandran ’389 App

   E62           681 Patent vs.   Ramachandran ’716 App

   E63           681 Patent vs.   Reid ’342 App

   E64           681 Patent vs.   Reid ’665 App

   E65           681 Patent vs.   Shah ’273

   E66           681 Patent vs.   Singfield ’046 App

   E67           681 Patent vs.   Slater EP410

   E68           681 Patent vs.   Stinson ’056

   E69           681 Patent vs.   Tang Article

   E70           681 Patent vs.   TellerScan 230 Article

   E71           681 Patent vs.   von Kapff Presentation

   E72           681 Patent vs.   Wang Thesis

   E73           681 Patent vs.   Warren ’485



                                                  59
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 63 of 86 PageID #: 17062




   Exhibit No.     Chart

   E74             681 Patent vs.    Watanabe ’171

   E75             681 Patent vs.    Wells Fargo Desktop Deposit

   E76             681 Patent vs.    Wilk ’991

   E77             681 Patent vs.    X9.37-2003

   E78             681 Patent vs.    X9.100-140

   E79             681 Patent vs.    X9.100-180

          Wells Fargo has endeavored to identify the most relevant portions of identified references.

  The references may contain additional support, however, for a particular claim element. Wells

  Fargo may rely on uncited portions of the prior art references and/or other publications and fact or

  expert testimony to provide context and as aids to understanding and interpreting the portions that

  are cited. In instances of cumulative disclosure within a particular prior art reference, Wells Fargo

  may have cited a subset of those instances as opposed to citing each instance, and Wells Fargo

  reserves the right to rely on uncited instances of cumulative disclosure. Where Wells Fargo cites

  to a particular figure in a reference, the citation should be understood to encompass the caption

  and description of the figure and any text relating to or discussing the figure. Conversely, where

  Wells Fargo cites to particular text referring to a figure, the citation should be understood to include

  the figure as well.

          The references discussed in the claim charts may disclose the elements of the Asserted

  Claims explicitly and/or inherently, and/or they may be relied on to show the state of the art in the

  relevant time frame. The suggested obviousness combinations are provided in the alternative to

  Wells Fargo’s anticipation contentions and are not to be construed to suggest that any reference

  included in any combination is not by itself anticipatory. Also, the suggested obviousness




                                                    60
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 64 of 86 PageID #: 17063




  combinations are provided as examples, and it should be understood that other combinations of

  the prior art disclosed and cited herein could be used in such combinations.

  V.     PRIOR ART UNDER 35 U.S.C. § 103 THAT RENDERS OBVIOUS THE
         ASSERTED CLAIMS OF THE ASSERTED PATENTS

         To the extent that the Asserted Claims are not rendered invalid purely on anticipatory

  grounds or are not obvious in light of the general knowledge in the field and of one skilled in the

  art, the prior art references render obvious the Asserted Claims as discussed in detail below or in

  the combinations suggested in attached Exhibit F. These combinations are not exclusive, and Wells

  Fargo reserves the right to supplement the obviousness arguments listed below, using any

  references listed above in Section II and any references that may become known to the Wells Fargo

  during the course of discovery. Further, the suggested obviousness combinations are in addition

  to Wells Fargo’s anticipation contentions and are not to be construed to suggest that any reference

  included in the combinations is not anticipatory on its own.

  VI.    MOTIVATION FOR COMBINING IDENTIFIED PRIOR ART

         Pursuant to Local Patent Rule 3-3, Wells Fargo has included this section discussing

  motivation to combine. The Supreme Court, however, has rejected the idea that a “teaching,

  suggestion, or motivation to combine” is a prerequisite for proving obviousness. See KSR Int’l Co.

  v. Teleflex, Inc., 127 S. Ct. 1727, 1739-40 (2007) (rejecting the Federal Circuit’s “rigid”

  application of the teaching, suggestion, or motivation to combine test, and instead espousing an

  “expansive and flexible” approach). Indeed, the Supreme Court held that a person of ordinary skill

  in the art is “a person of ordinary creativity, not an automaton” and “in many cases a person of




                                                  61
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 65 of 86 PageID #: 17064




  ordinary skill in the art will be able to fit the teachings of multiple patents together like pieces of

  a puzzle.” Id. at 1742.

         Subject to the reservation of rights based on Wells Fargo’s present understanding of the

  Asserted Claims of the Asserted Patents, and the apparent constructions USAA is asserting based

  on its Infringement Contentions, the prior art references identified above in Section II, which are

  charted in Exhibits A1-E79, each anticipate and/or individually render obvious the Asserted

  Claims of the Asserted Patents.

         Should any individual prior art reference be deemed not to disclose, explicitly or inherently,

  any limitation of a claim, Wells Fargo contends in the alternative that such individual prior art

  references can be combined in the manner suggested in Exhibit F. These combinations are not

  exclusive, and Wells Fargo reserves the right to supplement the obviousness arguments listed

  below, using any references listed above in Section II and any references that may become known

  to the Wells Fargo during the course of discovery.

         The United States Supreme Court clarified the standard for what types of inventions are

  patentable. KSR Int’l, 127 S. Ct. 1727. In particular, the Supreme Court emphasized that inventions

  arising from ordinary innovation, ordinary skill, or common sense should not be patentable. Id. at

  1732, 1738, 1742-1743, 1746. In that regard, a patent claim may be obvious if the combination of

  elements was obvious to try or there existed at the time of the invention a known problem for

  which there was an obvious solution encompassed by the patent’s claims. In addition, when a work

  is available in one field of endeavor, design incentives and other market forces can prompt

  variations of it, either in the same field or a different one. If a person of ordinary skill can

  implement a predictable variation, Section 103 bars its patentability. To that end, for the purposes

  of these Invalidity Contentions and this Section, the knowledge of a person of ordinary skill in the




                                                    62
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 66 of 86 PageID #: 17065




  art is demonstrated by the full list of references in Section II and all prior art produced pursuant to

  Patent Rule 3-4(b).

         “[T]he combination of familiar elements according to known methods is likely to be

  obvious when it does no more than yield predictable results.” Id. at 1731. Because the Asserted

  Patents simply arrange old elements—e.g., existing and well-known methods for electronic check

  processing and existing and well-known software (including OCR and MICR detection software)

  and hardware (including personal computers, scanners, and cameras)—with each performing the

  same function it had been known to perform and yields no more than what one would expect from

  such an arrangement, the combination is obvious. Id. at 1742. The Asserted Claims are therefore

  invalid under 35 U.S.C. § 103 because they do nothing more than combine known techniques and

  apparatuses according to their known and ordinary uses to yield predictable results.

         The Supreme Court further held that, “[w]hen a work is available in one field of endeavor,

  design incentives and other market forces can prompt variations of it, either in the same field or a

  different one. If a person of ordinary skill can implement a predictable variation, § 103 bars its

  patentability. For the same reason, if a technique has been used to improve one device, and a person

  of ordinary skill in the art would recognize that it would improve similar devices in the same way,

  using the technique is obvious unless its actual application is beyond his or her skill . . . .” Id. at

  1740. Accordingly, a person of ordinary skill in the art at the time of the alleged invention would

  have been motivated to combine or adapt known or familiar methods in the art, especially where

  market forces prompt such variations. Here, market forces demanded implementation of remote

  check imaging and deposit systems following passage of Check 21 (12 U.S.C. § 5001 et seq.) and

  the rapid adoption of personal computers, digital camera, and scanners into society well before

  October 2006. Thus one of skill in the art would have thought to combine or modify references




                                                    63
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 67 of 86 PageID #: 17066




  that described known methods of remote check capture and processing that one of skill in the art

  would have recognized as offering improvements to solutions of that time. The references in

  Exhibit F further describe methods that were known to offer such improvements in remote check

  capture and processing, and, accordingly, one of skill in the art would have been motivated to

  combine or modify the references as indicated in Exhibit F.

         Moreover, since there was a finite number of predictable solutions, a person of ordinary

  skill in the art had good reason to pursue the known options. Id. The combination references in

  Exhibit F use familiar elements for their primary or well-known purposes in a manner well within

  the ordinary level of skill in the art. Accordingly, common sense and the knowledge of the prior

  art render the claims invalid under either Section 102 or Section 103. For example, common sense

  and knowledge of the prior art would suggest to person of ordinary skill in the art that remote

  check processing systems should meet the requisite ANSI standards known at the time governing

  check processing. For example, common sense and knowledge of the prior art would suggest to

  person of ordinary skill in the art that remote check processing systems should also provide

  instruction to the user and capture/log information about the systems/hardware doing capturing the

  check image. Thus common sense would have motivated a person of ordinary skill in the art to

  combine existing check processing systems and remote check processing systems in the manner

  allegedly taught by the Asserted Patents. Such systems would include remote systems for

  capturing and processing checks in accordance with the relevant ANSI standards. Such systems

  would also include server side systems well-known in the industry following the passage of Check

  21 for evaluating or otherwise processing check images.

         A person of ordinary skill would have been motivated to combine the above prior art based

  on his/her knowledge, the nature of the problem to be solved, and the teachings of the prior art.




                                                 64
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 68 of 86 PageID #: 17067




  The references in Exhibit F address the same or similar technical issues and suggests the same or

  similar solutions to those issues. Moreover, some of the prior art refer to or discuss other prior art,

  illustrating the close technical relationship among the prior art.

         By way of further example, the references listed in Exhibit F are directed to the same or

  similar technology—namely, check processing. Thus, for example, one of ordinary skill in the art

  would have been motivated to combine known prior art solutions described in these references

  relating to remote check processing.

         Moreover, as detailed below, many of the claim elements were already known as admitted

  by USAA in the specifications of the Asserted Patents (see Section II.D above). These elements

  represented design choices available to a person of ordinary skill. When there is a design need or

  market pressure to solve a problem such as identified previously and/or described in the Asserted

  Patents, and there are a finite number of identified, predictable solutions, a person of ordinary skill

  would be motivated to combine the known options that are within his or her technical grasp. Here,

  one of ordinary skill in the art would have been motivated to combine known prior art solutions,

  including those in the combination references and those admitted by USAA to be known.

         For each of the various “systems” or “products” that were charted under Section II.C, to

  the extent that the collective references referenced in Section II.C are not considered to be the same

  reference for purposes of invalidity under 35 U.S.C. § 102, it would have been obvious to combine

  the references cited. For each such product/system, all of the listed references relate to the same

  technology and variations thereof. One of skill in the art would have been motivated to look at all

  of the available documentation for a particular product/system to understand the operation. One of

  skill in the art would have combined that knowledge from the various related references because

  it would be clear that the references were related. For at least this reason, one of skill in the art




                                                    65
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 69 of 86 PageID #: 17068




  could consider it obvious to combine the references that collectively teach a particular technology.

  The references were identified in the charts for each such system/product, and Wells Fargo intends

  to rely on the combination of references in each of the system/product charts.

         One of skill in the art would have been motivated to combine the different publications and

  patents that were authored by employees of the same company or assigned to the same assignee

  and related to the same subject matter, particularly when that assignee was well-known to have

  experience and knowledge in the design and development of computer architectures and the

  patents are directed to improvements in the company’s products. So, for example, for such

  companies one of skill in the art would have been motivated to look at the various patents assigned

  to the companies, as well as articles written about their products, and to combine the approaches

  taken in those patents and articles for such products. For example, employees at Wells Fargo,

  NCR, RDM Corporation, IBM, and/or Chase Bank would have been motivated to combine the

  different publications and patents authored by employees of their same company related to the

  same subject matter. Likewise, employees at USAA itself would have been motivated to combine

  the 102(d) different publication and patents authored by employees of their same company related

  to the same subject matter (see Section II.E).

         One of skill in the art would have been motivated to combine different references that were

  authored, developed, or invented by the same individual(s) related to the same subject matter. So,

  for example, individuals such as Graham Heit, Rabindranath Dutta, Natarajan Ramachandran,

  John Leekley, Scott Reid, Danne Buchanan, and others, were either the named author (e.g., for a

  paper) or a named inventor (on a patent) or known as a product architect on multiple related

  references charted in Exhibits A1-E79. The common inventor/author/architect references

  themselves demonstrate that they relate to continued work in a common field of effort and




                                                   66
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 70 of 86 PageID #: 17069




  continued related developments in that field. One of skill in the art would, therefore, combine the

  references related to each individual.

         Each of the references can be combined with the known prior art based on the statements

  made in the specification and during prosecution of the Asserted Patents. For example, the

  applicants acknowledged that many of the claimed features were well known in the art. See Section

  II.D, above. Thus, it would have been obvious for one of skill in the art to combine this knowledge

  in the art (as the applicants did) with any of the charted references because the applicants

  acknowledged that the basic arrangement of elements was known in the art.

         Additionally, beyond the elements acknowledged in the patent and prosecution history to

  be known in the art, to the extent that the USAA alleges that certain elements are missing from

  any of the charted references, those elements are known in the art or would be inherent in the

  relevant context. One of skill in the art would have understood that different approaches could be

  taken depending on the design needs and would have combined those approaches to meet the

  various design needs.

          It would have been obvious to combine any references that expressly refer to each other

  or incorporate each other by reference. For example, one of skill in the art would have been

  motivated to combine different references from articles or papers that were known to be related

  and/or referenced within another related article or paper. So, for example, it would have been

  obvious to combine a paper referenced in an article with the paper that references the article. In

  addition, it would have been obvious to combine a patent (or patent application) incorporated by

  reference into another patent (or patent application). It likewise would have been obvious to

  combine patents and patent applications from the same patent family.




                                                  67
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 71 of 86 PageID #: 17070




         Exemplary combinations are identified in Exhibit F for purposes of explaining and

  exemplifying which references would be combined. In many instances, multiple different

  motivations would apply to a particular combination (for example, if multiple references were both

  authored by the same person and referred to the same product/system, then both of those

  motivations would apply).

         In addition to the motivations set forth above, one or more combinations of the prior art

  references identified above and below pursuant to Patent Rule 3-3(a) would have been obvious

  because these references would have been combined using: known methods to yield predictable

  results; known techniques in the same way; a simple substitution of one known, equivalent element

  for another to obtain predictable results; and/or a teaching, suggestion, or motivation in the prior

  art generally. In addition, it would have been obvious to try combining the prior art references

  identified above pursuant to Patent Rule 3-3(a) because there were only a finite number of

  predictable solutions and/or because known work in one field of endeavor prompted variations

  based on predictable design incentives and/or market forces either in the same field or a different

  one. In addition, the combinations of the prior art references identified above pursuant to P.R. 3-

  3(a) would have been obvious because the combinations represent the known potential options

  with a reasonable expectation of success.

         Notwithstanding the factors and motivations identified above, including the exemplary

  combinations identified in Exhibit F, and notwithstanding the nascent stage of discovery, and

  subject to the reservation of rights stated above, Wells Fargo contends that an analysis of secondary

  considerations further supports the view that each of the Asserted Claims is obvious. Secondary

  considerations that courts evaluate as objective indicia of obviousness or nonobviousness of an

  alleged invention include (1) commercial success of the claimed subject matter; (2) long felt but




                                                   68
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 72 of 86 PageID #: 17071




  unresolved needs; (3) failure of others; (4) teaching away from the claimed subject matter by the

  prior art; (5) copying or acclamation by others; and (6) skepticism of experts. See, e.g., Ruiz v. A.B.

  Chance Co., 357 F.3d 1270, 1274 (Fed. Cir. 2004); Ecolochem, Inc. v. Southern Cal. Edison Co.,

  227 F.3d 1361, 1379 (Fed. Cir. 2000).

         On information and belief, the Asserted Patents also were not directed to long felt,

  unresolved needs. On the contrary, the Asserted Patents addressed problems that had been handled

  successfully in the prior art in view of numerous remote check deposit systems in use as early as

  2004 following the passage of Check 21 and the adoption of numerous standard governing check

  image capture and exchange.

         Additionally, and as outlined herein and in the Exhibits, numerous prior art references

  anticipate the claims of the Asserted Patents, so failure by others cannot be cited as a secondary

  consideration in favor of nonobviousness. Numerous prior art references, including those

  identified above pursuant to Patent Rule 3-3(a), are directed to the same approach as the Asserted

  Patents regarding remote check deposit. Importantly, none of the prior art teaches away from the

  claimed subject matter. In fact, just the opposite is true, and as shown in these Invalidity

  Contentions and the accompanying claim charts, the prior art teaches the claimed subject matter.

  Thus, USAA cannot rely on any teaching away in the prior art.

         USAA has not presented any evidence to suggest that others in the industry copied or

  praised the alleged invention of the Asserted Patents. To the extent that others may have

  subsequently adopted a similar technique, Wells Fargo asserts that they were in fact copying well-

  known systems that predate the Asserted Patents—including systems codified into law by Check

  21 and for which ANSI standards had already issued. At the time of the alleged invention of the

  Asserted Patents, experts would not have been skeptical of the general approach or idea disclosed




                                                    69
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 73 of 86 PageID #: 17072




  therein. The general idea—remote check image capture and processing—had already been in

  widespread use for a long time and was not patentable by the time the applicants filed their patent

  applications. Experts would have regarded the disclosures and matter claimed in the Asserted

  Patents as obvious.

         Any reference or combination of references that anticipates or makes obvious an

  independent claim also makes obvious any claim dependent on that independent claim because

  every element of each dependent claim was known by a person of ordinary skill at the time of the

  alleged invention, and it would have been obvious to combine those known elements with the

  independent claim at least as a matter of common sense and routine innovation. Accordingly,

  Wells Fargo contends that each claim would have been obvious not only by the combinations

  explicitly defined in these contentions, but also by any combination of references that renders

  obvious that claim.

         To the extent USAA contends that any reference contains multiple distinct embodiments,

  it would be obvious to combine elements of the distinct embodiments. A person would be

  motivated to make such a combination because the elements are found in the same reference and

  the reference as a whole is directed to the same topic or topics.

  VII.   INVALIDITY UNDER 35 U.S.C. § 112(¶1/a)

         Pursuant to Patent Rule 3-3(d), Wells Fargo hereby identifies grounds of invalidity based

  on lack of written description and enablement under 35 U.S.C. § 112(¶1/a) (requiring “a written

  description of the [claimed] invention, and of the manner and process of making and using it, in

  such full, clear, concise, and exact terms as to enable any person skilled in the art to which it

  pertains, or with which it is most nearly connected, to make and use the same.”). Wells Fargo

  reserves the right to supplement or amend these contentions based on USAA’s representations




                                                   70
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 74 of 86 PageID #: 17073




  during the course of the litigation (including during claim construction) and following any claim

  construction rulings of the Court.

         USAA has asserted in its Patent Rule 3-1(e) disclosures, for each Asserted Patent, that each

  Asserted Claim of the Asserted Patents is entitled to the filing date of the patent’s earliest ancestor

  application as its priority date (hereinafter, “the Asserted Priority Application”). Wells Fargo

  denies that asserted entitlement but in view of such position of USAA in its Patent Rule 3-1(e)

  disclosure, that Asserted Priority Application is the application governing invalidity of the claims

  under Sec. 112(¶1/a), and therefore these Invalidity Contentions focus on the lack of support in

  the Asserted Priority Application for each claim.

         Throughout these contentions, an assertion that an application did not “support” a claim or

  claim element means—unless otherwise noted—that the application did not provide as of the filing

  date sought:

         (a)     the required written description for the claim element and the claimed subject

                 matter;

         (b)     the required written description for the full-scope of the claim element and the

                 claim;

         (c)     the required enabling disclosure for the claim element and the claimed subject

                 matter;

         (d)     the required enabling disclosure for the full-scope of the claim element and the

                 claim;

         (e)     a description of the claimed “invention” understandable to a skilled artisan and

                 showing that the applicant actually possessed such “invention”;




                                                    71
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 75 of 86 PageID #: 17074




         (f)     a description of the claimed “invention” that was express or necessarily present

                 (inherent), complete, unambiguous, specific, and as broad as the claim; or

         (g)     a disclosure teaching a skilled artisan how, by following the steps set forth in the

                 application, to make or carry out (use) the claimed “invention” without undue

                 experimentation.

         Throughout these contentions, an assertion that an application did not “support” an

  independent claim or language in an independent claim means—unless otherwise noted—that the

  application did not support that claim’s asserted dependent claims either.

         Each Asserted Claim of the Asserted Patents is invalid (or alternatively not entitled to the

  benefit of an earlier filed date) for failure of the Asserted Priority Application (filed on October

  31, 2006) to support the claim. For each Asserted Claim, the Asserted Priority Application failed

  to support the claim and individual elements of the claim, as listed below.

         As noted, USAA’s selection of the October 31, 2006 applications as its “priority”

  applications makes those applications the governing applications for the written description and

  enablement invalidity defenses, notwithstanding their lack of support for the Asserted Claims. Los

  Angeles Biomedical Research Inst. v. Eli Lilly and Co., 849 F.3d 1049, 1057 (“To satisfy the

  written description requirement, the disclosure in each application must ‘reasonably convey[ ]’ to

  those skilled in the art that as of the claimed priority date the inventor was in possession of the

  later claimed subject matter.” (citing Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir.

  1991))). Nevertheless, Wells Fargo also alleges that none of the applications leading to issuance

  of the Asserted Patents supported the Asserted Claims. For each Asserted Claim, no application

  leading to the issuance of the Asserted Patents adequately supported the claim and individual

  elements of the claim, as listed below:




                                                  72
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 76 of 86 PageID #: 17075




        ’332 Claim 1

             generating a log file, said log file comprising said second image, an identification
              of said customer-controlled general purpose computer, and an identification of an
              image capture device that was used to capture said first image

        ’332 Claim 4

             said log file further comprises an identification of an operating system associated
              with said customer controlled general purpose computer

        ’332 Claim 6

             said log file further comprises an identification of an image capture device type for
              an image capture device that was used to capture said first image

        ’332 Claim 8

             generate a log file, said log file comprising said second image, an identification of
              said customer controlled general purpose computer, and an identification of an
              image capture device that was used to capture said first image

        ’332 Claim 11

             wherein said log file further comprises an identification of an operating system
              associated with said customer controlled general purpose computer

        ’332 Claim 13

             wherein said log file further comprises an identification of an image capture device
              type for an image capture device that was used to capture said first image

        ’332 Claim 15

             instructions for generating a log file, said log file comprising said second image, an
              identification of said customer-controlled general purpose computer, and an
              identification of an image capture device that was used to capture said first image

        ’332 Claim 18

             wherein said log file further comprises an identification of an operating system
              associated with said customer- controlled general purpose computer

        ’332 Claim 20

             wherein said log file further comprises an identification of an image capture device
              type for an image capture device that was used to capture said first image



                                               73
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 77 of 86 PageID #: 17076




        ’227 Claim 1

             identify selected points of said initial image to enable cropping of said initial image
              beyond a boundary of the front side of said check;

             approve a cropped portion of said initial image, the cropped portion including said
              image of the front side of said check;

             initiate said deposit of said check into said account.

        ’227 Claim 5

             identify selected points of said initial image to enable cropping of said initial image
              beyond a boundary of the front side of said check;

             approve a cropped portion of said initial image, the cropped portion including said
              image of the front side of said check;

             initiating said deposit of said check into said account

        ’227 Claim 9

             identify selected points of said initial image to enable cropping of said initial image
              beyond a boundary of the front side of said check;

             approve a cropped portion of said initial image, the cropped portion including said
              image of the front side of said check;

             initiate said deposit of said check into said account.

        ’136 Claim 1

             initiate a check deposit for the check image

        ’136 Claim 7

             initiate a check deposit for the check image

        ’136 Claim 14

             wherein the image of the front side of the check is received from a remote device

        ’605 Claim 1

             a portable device comprising a general purpose computer;

             camera software comprising instructions that, when executed by the processor,
              control the digital camera;


                                                74
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 78 of 86 PageID #: 17077




             a downloaded software component configured to control the camera software and
              to manage capturing electronic images, the software component comprising
              instructions that, when executed by the processor, cause the portable device to
              perform operations including;

             instructing a user of the portable device;

             displaying an instruction on a display of the portable device;

             transmitting, using a wireless network, a copy of the electronic images over a public
              electronic communications network from the portable device, wherein the
              transmitted copy of the electronic images is a modified version of the electronic
              images captured with the digital camera, the modified version having a different
              electronic format than the images captured with the digital camera; and

             confirming that the deposit can go forward;

             initiating the deposit after the confirming; and

             another computer, remote from the portable device, comprising a processor coupled
              to a memory storing instructions that, when executed by the processor, cause the
              other computer to update a balance to reflect the amount of the check submitted for
              deposit by the portable device.

        ’605 Claim 3

             wherein the system is configured to perform the update after the system determines
              that some mark or signature is present in an endorsement location on the back side
              of the check in the electronic images

        ’605 Claim 5

             the portable device is a PDA

        ’605 Claim 9

             the downloaded software component operations further comprise;

             receiving input from the user of the portable device indicating an amount of the
              check.

        ’605 Claim 10

             wherein the instructing is performed after the receiving

        ’605 Claim 12

             handheld mobile device with a digital camera;


                                               75
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 79 of 86 PageID #: 17078




             a customer's handheld mobile device including: camera software that controls the
              digital camera; and a downloaded app associated with a hank [sic] configured to
              control the camera software and to control submitting a check for deposit by
              causing the customer's handheld mobile device to perform the following steps;

             using a display of the customer's handheld mobile device;

             presenting the photos of the check to the customer after the digital camera takes the
              photos;

             transmitting, using a wireless network, a copy of the photos over the Internet from
              the customer's handheld mobile device;

             a computer associated with the bank programmed to update a balance of an account
              to reflect an amount of the check submitted for a mobile check deposit by the
              customer's handheld mobile device;

             confirming that the mobile check deposit can go forward

             initiating the mobile check deposit

        ’605 Claim 16

             wherein the customer’s handheld mobile device is a PDA

        ’605 Claim 19

             wherein the downloaded app manages taking the photos

        ’605 Claim 20

             the downloaded app causes the customer's mobile device to perform the additional
              step of receiving input from the customer indicating an amount of the check

        ’605 Claim 21

             wherein the instructing step is performed after the receiving step

        ’605 Claim 25

             wherein the copy of the photos has a different format than the photos taken with
              the customer's digital camera

        ’605 Claim 28

             wherein the authentication includes receiving data representing a customer
              fingerprint



                                               76
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 80 of 86 PageID #: 17079




        ’681 Claim 1

             a portable device comprising a general purpose computer;

             camera software comprising instructions that, when executed by the processor,
              control a digital camera;

             a downloaded software component to control the camera software and to handle
              capturing electronic images, the software component comprising instructions that,
              when executed by the processor, cause the portable device to perform operations;

             instructing a user of the portable device;

             using a wireless network, transmitting a copy of the electronic images over a public
              communications network from the portable device and submitting the check for
              deposit after the user is authenticated, the electronic images of the check are
              presented to the user, and the portable device checks for errors; and

             wherein the transmitted copy of the electronic images is a modified version of the
              electronic images captured with the digital camera, the modified version having a
              different electronic format than the images captured with the digital camera.

        ’681 Claim 5

             wherein the portable device is a laptop

        ’681 Claim 11

             the portable device to perform an additional step of assisting the user

        ’681 Claim 12

             customer's own mobile device with a digital camera;

             a customer's mobile device including: camera software that works with the digital
              camera; and a downloaded app associated with a bank to work with the camera
              software and to control submission of a check for deposit by causing the customer's
              mobile device to perform;

             confirming that the mobile check deposit can go forward;

             using a wireless network, transmitting a copy of the photos over a public
              communications network from the customer's mobile device

        ’681 Claim 16

             the customer's mobile device is a laptop



                                               77
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 81 of 86 PageID #: 17080




         ’681 Claim 19

                the app handles taking the photos

         ’681 Claim 25

                the copy has a different format than the photos taken with the digital camera

         ’681 Claim 26

                wherein the downloaded apps cause the customer's mobile device to perform an
                 additional step of assisting the customer with lighting for taking the photos of the
                 check

         ’681 Claim 29

                wherein the steps further include giving an instruction to assist the customer in
                 placing the digital camera at a proper distance away from the check for taking the
                 photos

         ’681 Claim 30

                when downloaded and run by a customer's mobile device, causes the customer's
                 mobile device to perform;

                confirming that the mobile check deposit can go forward;

                using a wireless network, transmitting a copy of the photos over a public
                 communications network from the customer's mobile device and submitting the
                 check for mobile check deposit after the customer is authenticated, the photos of
                 the check are presented to the customer, and the customer's mobile device checks
                 for errors.

  VIII. INVALIDITY UNDER 35 U.S.C. § 112(¶2/b)

         Pursuant to Patent Rule 3-3(d), Wells Fargo hereby identifies grounds of invalidity “based

  on indefiniteness” under 35 U.S.C. § 112(¶2/b) (requiring “claims particularly pointing out and

  distinctly claiming the” “invention”). Wells Fargo reserves the right to supplement or amend these

  contentions based on USAA’s representations during the course of the litigation (including during

  claim construction) and following any claim construction rulings of the Court. The Patent Rules

  do not require these contentions to include, and Wells Fargo does not include, contentions




                                                  78
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 82 of 86 PageID #: 17081




  regarding invalidity under the additional “regards as the invention” requirement of Section

  112(¶2/b).

          Throughout these contentions, an assertion that a claim or claim language was unclear and

  imprecise means—unless otherwise noted—that the claim, each claim containing that claim

  language, and each dependent claim therefrom, read by a skilled artisan at the time of the patent

  application, in light of the application and its Patent Office prosecution history leading to issuance

  of the patent:

          (a)      failed the statute’s particular and distinct claiming mandate;

          (b)      failed to inform, with reasonable certainty, those skilled in the art at the time of the

                   patent application of the scope of the claimed invention; and

          (c)      failed to clearly distinguish what is claimed from what went before in the art and

                   clearly circumscribe what is foreclosed from future enterprise.

          An assertion that a claim or claim language was unclear and imprecise does not necessarily

  mean that the claim or claim language is not now amenable to construction by the court.

          Each asserted claim of the Asserted Patents is invalid under 35 U.S.C. § 112(¶2/b). The

  Asserted Claims recite the following limitations (and derivations thereof), the meaning of which

  cannot be ascertained by a person of ordinary skill in the art when read in light of the specifications:

         check amount indication

         validate the routing number and/or validating a routing number

         bank stamp

         process the image

         deposit information

         mark

         signature identification procedure


                                                     79
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 83 of 86 PageID #: 17082




           remote deposit processing component

           error in said deposit

           identify selected points

           assisting the user as to an orientation for capturing the electronic images of the check and/or
            assisting the customer as to an orientation for taking the photos

           different electronic format

           confirming that the deposit can go forward

            In addition, the Asserted Patents purported incorporation by reference of other patents and

  patent applications adds to the lack of clarity and imprecision noted above. For example, it was

  unclear what portions of that other patents and patent applications if any, affected the scope of the

  asserted claims.

  IX.       INVALIDITY UNDER 35 U.S.C. § 101

            Wells Fargo contends that the Asserted Patents are invalid as claiming an abstract idea

  under 35 U.S.C. § 101, and reserves the right to seek summary judgment or other relief from the

  Court related to the same. Wells Fargo further reserves the right to allege that the patents are

  invalid based on statutory and non-statutory double-patenting.

  X.        ACCOMPANYING DOCUMENT PRODUCTION

            Pursuant to Patent Rule 3-4(a), Wells Fargo incorporates by reference its prior production

  WFB_00000001 – 00014104,               WFB_00014105 – 00016667, WFB_00026904 – 00026732,

  MITEK_0000001 – MITEK_0005658, and WFB_00026733 – WFB_00027041, and is

  concurrently      producing       additional   technical   documentation     as   WFB_00035000         –

  WFB_00039236. In addition, Wells Fargo and Mitek Systems, Inc. have collected relevant source

  code and have already made such source code available to USAA, and hereby incorporates by

  reference its prior source code productions printed as WFBSC_00000001 – 00001039. Wells



                                                      80
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 84 of 86 PageID #: 17083




  Fargo’s investigation is ongoing. If and when any additional documents required to be disclosed

  under this rule are discovered, Wells Fargo will timely produce them.

         Pursuant to Patent Rule 3-4(b), Wells Fargo is incorporating by reference its previous prior

  art production WFB_00016668 – 00026093 and is concurrently producing copies of additional

  identified prior art as WFB_00027042 – 00034999, WFB_00039237 – 00046214, and making

  prior art source code available on the source code computer.       Wells Fargo’s investigation is

  ongoing. If and when any additional documents required to be disclosed under this rule are

  discovered, including any documents received in response to the subpoenas listed in Section II.C.,

  Wells Fargo will timely produce them.




                                                 81
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 85 of 86 PageID #: 17084




  January 18, 2019                       Respectfully submitted,

                                         By: /s/ Thomas M. Melsheimer
                                             Thomas M. Melsheimer
                                             TX Bar No. 13922550
                                             tmelsheimer@winston.com
                                             Michael A. Bittner
                                             TX Bar No. 24064905
                                             mbittner@winston.com
                                             J. Travis Underwood
                                             TX Bar No. 24102587
                                             tunderwood@winston.com
                                             Winston & Strawn LLP
                                             2121 North Pearl Street, Suite 900
                                             Dallas, TX 75201
                                             (214) 453-6500 – Telephone
                                             (214) 453-6400 – Facsimile

                                               E. Danielle T. Williams
                                               NC Bar No. 23283
                                               dwilliams@winston.com
                                               Winston & Strawn LLP
                                               300 South Tryon Street, 16th Floor
                                               Charlotte, NC 28202
                                               (704) 350-7700 – Telephone
                                               (704) 350-7800 – Facsimile

                                               Matthew R. McCullough
                                               CA Bar No. 301330
                                               mrmccullough@winston.com
                                               Winston & Strawn LLP
                                               275 Middlefield Road, Suite 205
                                               Menlo Park, CA 94025
                                               (650) 858-6500 – Telephone
                                               (650) 858-6550 – Facsimile

                                               Counsel for Defendant
                                               Wells Fargo Bank, N.A.




                                        82
Case 2:18-cv-00366-JRG Document 250-2 Filed 01/08/20 Page 86 of 86 PageID #: 17085




                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the above and foregoing
  document has been served on January 18, 2019, via electronic mail to all counsel of record for
  Plaintiff.


                                                 /s/ Michael A. Bittner
                                                 Michael A. Bittner




                                                83
